Name: Council Regulation (EEC) No 3635/87 of 17 November 1987 applying generalized tariff preferences for 1988 in respect of certain industrial products originating in developing countries
 Type: Regulation
 Subject Matter: industrial structures and policy;  tariff policy;  trade policy
 Date Published: nan

 12 . 12 . 87 Official Journal of the European Communities No L 350/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3635/87 of 17 November 1987 applying generalized tariff preferences for 1988 in respect of certain industrial products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, , Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas , in accordance with its offer made within the context of the United Nations Conference on Trade and Development (UNCTAD), the European Econ ­ omic Community opened generalized tariff preferences commencing in 1971 , notably in respect of finished and semi-finished industrial products from developing countries ; whereas the initial 10-year period of applica ­ tion of this system of preferences expired on 31 Decem ­ ber 1980 ; Whereas, however, the positive role played by this sys ­ tem in improving access for developing countries to the markets of the preference-giving countries was recog ­ nized at the ninth session of the UNCTAD Special Committee on Preferences ; whereas it was there agreed that the objectives of the generalized preference scheme would not be fully achieved by the end of 1980, that consequently it should be prolonged beyond the initial period and that an overall review of the system should take place in 1990 ; Whereas , therefore, the Community has decided to apply generalized tariff preferences , in the context of the conclusions agreed in UNCTAD in accordance with the intention expressed in the said Committee,- in particular by all the preference-giving countries ; Whereas the temporary and non-binding nature of the system means that the offer can be withdrawn wholly or in part at a later date, thus maintaining the possi ­ bility of remedying any unfavourable situations which might arise following implementation of the system , including such situations in the African , Caribbean and Pacific States (ACP States); Whereas , since the extension of its generalized tariff preferences scheme for a second 10-year period ( 1981 to 1990), the Community has decided to modify one of the fundamental characteristics of it to give the benefi ­ ciary countries a more equitable access to the preferen ­ tial advantages . In order to attain this the Community had decided to apply a preferential treatment which takes account of the particular situation of each of the beneficiaries and to proceed to a system of individual tariff ceilings for certain sensitive products ; the least ­ developed countries are not subject to ceilings ; ever since then , the annual adaptations of the community scheme responds, for the most part , to the double imperative of the differentiation of the preferential advantages and of simplifications ; the identification of the products and the countries to treat selectively takes place with regard to the sensitivity of the sectors and to the Community market situation of the products in question as well as consideration of the degree of industrial development and the competitiveness of these countries ; Whereas preferential tariff treatment is applicable to industrial products of Chapters 25 to 49 and 64 to 97 of the Common Customs Tariff, with the exception of products :  covered by the ECSC Treaty, which are subject to a separate system ,  contained in the list of products in Part 1 of s Annex II to this Regulation ; Whereas the tariff ceiling arrangements mentioned above must be applied in such a way as to differentiate between the products in Annex I by means, on one hand, of Community tariff quotas and fixed duty free amounts for products originating in the most competi ­ tive countries and, on the other hand, by means of ceil ­ ings for products in Annex I originating in other less competitive countries : (') OJ No C 305 , 16 . 11 . 1987 . O OJ No C 319, 30 . 11 . 1987 . Whereas the products in Annex II should be made sub ­ ject to surveillance for essentially statistical purposes ; No L 350/2 Official Journal of the European Communities 12 . 12 . 87 tribution of the supply are necessary ; it is appropriate to pursue the differentiation and to initiate the suppres ­ sion of the preferential benefit for certain countries for three additional products per country, designated by a footnote, meeting the first criterion and which have previously been reduced by 50 % ; Whereas , however, in the multilateral trade negotia ­ tions, in accordance with paragraph 6 of the Tokyo Declaration, the Community reaffirmed that special treatment should, whenever possible, be granted to the least developed among the developing countries ; whereas , therefore, charges on products originating in the least developed of the developing countries listed in Annex IV to this Regulation should not be subject to the Community quota, fixed duty free amount or ceil ­ ing ; Whereas to reflect better in the preferential amounts the development of commercial exchange flows of the Community these amounts were revised in 1986 and 1987 with regard to the products of Annex I , with a view to the overall improvement of the system ; Whereas , since the intermediate revision of the scheme for the years 1986 to 1990, the Community has estab ­ lished that :  the latter responds satisfactorily to the fixed objec ­ tives ,  the beneficiary countries continue, however, to use the preferential advantages in an unequal manner,  the objectives of the scheme have been reached in certain cases by the most competitive beneficiary countries ; that on the basis of the considerations , the Community has decided :  to maintain for the second half of the decade the fundamental characteristics of the scheme, notably the grant, within certain limits , of the total suspen ­ sion of custom duties ,  to accentuate the differentiation of the preferential advantages from which the most competitive coun ­ tries benefit and to enlarge at the same time the pref ­ erential access to the least competitive countries ; Whereas provision should be made to continue in 1988 the process of differentiation begun in 1986 concerning the grant of advantages under the scheme to the more competitive countries  both in terms of market share and export capacity  and whereas it is therefore appropriate to reduce the preferential amounts by 50 % for six additional products originating in those coun ­ tries , marked with three asterisks in Annex I to this Regulation , subject to the tariff quota arrangement ; whereas the criteria to be adopted for such a reduction are based on the competitive capacity of the benefici ­ ary country concerned, this capacity being expressed in the case of a specific product either by this country's participation in the Community's total imports or by the ratio of the preferential volume amount opened for this country to the total Community imports from the same country ; whereas , in addition, the level of econo ­ mic development of the country concerned has also been taken into account ; whereas , with regard to the application of the first criterion, a share has been set at 20% of the 1986 total extra-EEC imports of the prod ­ uct being referred to, while recourse to the second crite ­ rion is made where the total imports of the product in question have, in accordance with the mean of the years 1985 and 1986 , exceeded by at least 10 times the tariff quota amount ; Whereas the first criterion applies to five of the six products mentioned above, while the second criterion applies to one product only ; Whereas the abovementioned reasons that have justi ­ fied the criteria of competitiveness remain valid and whereas the maintenance of preferential benefit for the most competitive countries is not justified and a redis ­ Whereas , for the same reasons , the process of revision was extended to the reference bases , taking into consid ­ eration the examination of the situation resulting from preferential importations of other products covered by this Regulation ; whereas at the same time the method of calculation of the abovementioned reference bases has been revised and for this purpose a percentage of total importations for each of these products into the Community has been taken into account ; according to the new method of calculation , the reference bases for 1988 correspond in general to 5 % of the total importa ­ tions into the Community in 1986 of each of the prod ­ ucts concerned originating in a third country : Whereas products subject to reference bases corresponding to 1 % only of the said importations are indicated in Annex II ; Whereas the Community has adopted with effect from 1 January 1988 a combined nomenclature for goods which meets the requirements of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States ; whereas this nomenclature has, for the purposes of encompassing other Com ­ munity measures , been expended into an integrated tariff of the European Communities (Taric); whereas since the nomenclature used for the scheme of general ­ ized tariff preferences is based on the Common Cus ­ toms Tariff, it is therefore necessary to identify goods covered by this Regulation by means of the combined goods nomenclature and, where applicable, by the rel ­ evant Taric code numbers ; Whereas for the purposes of applying this Regulation , the rates of conversion into national currencies of the 12 . 12 . 87 Official Journal of the European Communities No L 350/3 value in ECU in which the preferential amounts are expressed shall be those fixed on the first working day of October 1987 and they shall remain in force from 1 January to 31 December 1988 ('); Germany 7,69 %, Greece 0,19%, Spain 2,09 %, France 0,30 %, Ireland 2,02 %, Italy 0,86 %, Portugal 0,16%, United Kingdom 76,40% ;Whereas , in respect of the Community tariff quotasspecified in Annex I , it is necessary in particular to ensure equal and continuous access for all Community importers to the abovemeritioned quotas , and to ensure uninterrupted application of the rate laid down for those quotas to all imports of the products concerned into all the Member States until the quotas are used up ; whereas, having regard to the principles set out above, an arrangement whereby the quotas are apportioned among the Member States would best respect their Community nature ; whereas , moreover, to this end and in the context of such an arrangement, the actual charges against the quotas could relate only to products entered for free circulation and accompanied by a certi ­ ficate of origin ; Whereas , to take account of future import trends in the various Member States in respect of the tariff quotas given in Annex I and to mitigate any inadequacy in the initial allocation, the quotas should , as a general rule , be divided into two tranches , the first being appor ­ tioned among Member States and the second held as a reserve to cover the subsequent requirements of Mem ­ ber States which have exhausted their initial shares ; whereas, moreover, the reserve thus constituted tends to avoid making the system of utilization of the quota excessively rigid , to the detriment of each of the devel ­ oping countries concerned, and contributes to achiev ­ ing the aim already mentioned of improving the gener ­ alized preferences system ; whereas , to this end and to accord importers in each Member State some degree of security, the first tranche of the Community quota should be fixed at about 80 % of the quota volumes ; Whereas the application of the generally accepted prin ­ ciples in respect of the apportionment of the Com ­ munity tariff quotas which have been opened hitherto cannot be reconciled with the continuity necessary for the application of the tariff preferences concerned ; whereas it would accordingly be advisable to adopt a fixed scale for apportioning the Community tariff quo ­ tas concerned among the Member States ; whereas, using as a basis general economic criteria relating to external trade, gross national product and population, the percentages for the initial shares of the Member States in the quota amounts are as follows for the quota year under consideration : Whereas Member States may exhaust their initial shares for the tariff quotas given in Annex I at different rates ; whereas , to avoid disruption of supplies on this account, it should be provided that each Member State which has almost used up one of its initial shares should draw an additional share from the correspond ­ ing reserve ; whereas this must be done by each Mem ­ ber State as and when each of its additional shares is almost entirely used up and repeated as many times as each of the reserves allows ; whereas each of these ini ­ tial and additional shares must be available for use until the end of the quota period ; whereas, however, it seems advisable to permit the Member States to limit the exercise of their total obligation to draw on the reserve amount to at least 70 % of their initial share ; Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 10,0%, 4,6 %, 24,3 %, 1,9%, 5,9 %, 17,8 %, 0,9 %, 15,0%, 1,5%, 18,1 % ; Whereas , if, at a specified date in the quota period, a considerable balance remains in one of the initial shares of one or other Member State, it is essential that that Member State return a portion of it to the corres ­ ponding reserve in order to prevent a part of the Com ­ munity quota from remaining unused in one Member State when it could be used in others ; Whereas , however, taking into account the more pre ­ cise information already available concerning trade in certain types of plywood, blockboard, laminboard, bat ­ tenboard and similar laminated products the above ­ mentioned percentages should be adjusted as follows : Whereas such tariff exemptions should be reserved for products originating in the countries or territories under consideration, the concept of 'originating products ' being adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 (2); 4,40 %, 5,90 %, Benelux Denmark (  ) OJ No C 263 , 2 . 10. 1987 , p. 1 . (2) OJ No L 148,28.6. 1968, p. 1 No L 350/4 Official Journal of the European Communities 12 . 12 . 87 Whereas the Community preference arrangements applicable to Yugoslavia result exclusively from the Agreement between the Community and the Socialist Federal Republic of Yugoslavia (') whereas , therefore, for products which are submitted to Community tariff ceilings within the framework of the Agreement between the Community and this country on the one hand , and for the products listed in Annex I of the present Regulation on the other hand , the movement certificate EUR 1 shall be deemed the only documen ­ tary evidence for the granting of tariff preferences prov ­ ided for by the said Agreement ; Whereas from 1 March 1986 , the Kingdom of Spain and the Portuguese Republic shall apply the Com ­ munity system of generalized preferences , in compli ­ ance with Articles 178 and 365 of the Act of Accession ; whereas , therefore , the envisaged volumes of the prefer ­ ential imports must be increased ; Whereas special provisions shall be laid down for cer ­ tain chemical products ; whereas equal access for all importers to the entire Community market should be ensured and at the same time greater security in the use of preferential amounts ; whereas fixed duty free amounts without allocation amongst the Member States should therefore be opened for those products ; whereas the preferential benefit must cease when those amounts are reached ; ; provision for the reintroduction of the levying of cus ­ toms duties , in accordance with the appropriate proced ­ ures , as soon as the said ceilings are reached at Com ­ munity level ; Whereas , having regard to the rules applying to the repayment or remission of import or export duties, and in particular to Council Regulation ( EEC) No 1430/ 79 (2) and Commission Regulation ( EEiC) No 3040/ 83 (3) a procedure should be laid down to regularize imports actually made within the quotas and/or other preferential tariff limits opened under this Regulation and thus provision should be made for the Commission to be able to take appropriate measures ; to avoid these regularizations leading to excessive tariff ceiling over ­ runs , it is appropriate to provide at the same time that the Commission may take measures to stop the charges ; Whereas such methods of administration call for close and particularly rapid cooperation between Member States and the Commission , which must, in particular, be able to observe the extent to which charges are made against the quotas , ceilings and other preferential tariff limits , and inform the Member States thereof ; whereas such cooperation should be particularly close in view of the need for the Commission to be able to take appropriate measures to reintroduce the levying of cus ­ toms duties when any of the ceilings are reached ; Whereas it is necessary to establish complete statistics on imports admitted in accordance with the provisions of the present Regulation and to apply to the collec ­ tion , preparation and transmission of these statistics Council Regulations (EEC) No 1445/72 (4), ( EEC) No 3065/75 (5) and (EEC) No 1736/75 (6); Whereas , in order to ensure a better transparency of the system , it is necessary to publish both the annual charges recorded against the tariff measures and the tariff ceilings which have reached the 100 % level ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxem ­ bourg are united within and jointly represented by the Behelux Economic Union , all transactions concerning, in particular, the administration of quota shares allo ­ cated to that economic union may be carried out by any one of its members , Whereas , in respect of these fixed duty free amounts , it is necessary in particular to ensure equal and contin ­ uous access for all Community importers and to ensure uninterrupted application of the rate laid down for those quotas to all imports of the products concerned into all the Member States until the amounts are used up ; whereas , to this end and in the context of such an arrangement, the actual charges against the amounts could relate only to products entered for free circula ­ tion and accompanied by a certificate of origin ; Whereas , if a considerable balance remains in one of the fixed duty free amount shares of one or other Mem ­ ber State, it is essential that that Member State returns it in order to prevent a part of the Community amount from remaining unused in one Member State when it could be used in others ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1988 the customs duties of the Common Customs Tariff shall be totally suspended for products covered by this Regulation . Whereas , in the case of the Community tariff ceilings listed in Annex I , the desired objectives may be attained by applying a method of administration based on the charging at Community level , against the above ­ mentioned ceilings , of imports of the products con ­ cerned as and when these products are entered for free circulation and are accompanied by a certificate of ori ­ gin ; whereas this method of administration must make 0 OJ No L 175 , 12 . 7 . 1979, p. 1 . O OJ No L 297, 29 . 1 0 . 1 983 , p. 1 3 (4) OJ No L 161 , 17 . 7 . 1972, p. L O OJ No L 307 , 27 . 11 . 1975 , p. 1 . CO OJ NoL 183 , 14.7 . 1975 , p. 3 .(') OJ No L 147,4.6. 1981 , p. 6 and OJ No L41 , 14.2 . 1983 . 12 . 12 . 87 Official Journal of the European Communities No L 350/5 This Regulation applies to products of Chapters 25 to 49 and 64 to 97 of the Common Customs Tariff, with the exception of products :  covered by the Treaty establishing the European Coal and Steel Community,  contained in the list of basic products in Part 1 of Annex II ,  entitled to exemption from customs duties in the Common Customs Tariff. accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . For products originating in Yugoslavia, which are sub ­ mitted to Community tariff ceilings within the frame ­ work of the agreement between the Community and Yugoslavia, the movement certificate EUR 1 shall be deemed the only documentary evidence for the granting of tariff preferences as provided for by the said Agreement . 5 . The Community tariff quotas, fixed duty free amounts and ceilings shall be administered in accord ­ ance with the provisions set out below. For the products of Annex I this tariff suspension shall be accorded within the framework of tariff quotas , fixed duty free amounts and ceilings . The other prod ­ ucts covered by this Regulation shall , as a general rule , be subject to statistical surveillance every three months on the reference base referred to in Article 15 . Spain and Portugal shall apply to the importation of the aforementioned products the customs duties estab ­ lished according to Articles 178 and 365 of the Act of Accession of 1985 . SECTION I Provisions concerning the administration of the Community tariff quota relating to products listed in Annex I Article 2 The total suspension of customs duties within the framework of the Community tariff quotas referred to in Article 1 ( 1 ) tariff duties shall be granted to each country or territory listed in column 4 of Annex I , for the products specified in columns 2 and 3 against the name of the country or territory concerned, together with details in column 5 of the amount of the indivi ­ dual quota. For the purposes of the application of this Regulation, the rates of conversion into national currencies of the value in ECU in which the preferential amounts are expressed shall be those fixed on 1 October 1987 and they shall remain in force from 1 January to 31 Decem ­ ber 1988 0 ). 2 . The arrangements provided for in paragraph 1 shall apply solely :  to each country or territory, listed in column 4 of Annex I , for each of the products or groups of prod ­ ucts listed in columns 2 and 3 ,  for the same products or groups of products listed in Annex I to every other country or territory listed in Annex III , except Yugoslavia,  to each of the countries or territories listed in Annex III , for other products . 3 . The preferential benefit foreseen in paragraph 1 is not applicable to countries listed in footnote (d) to Annex I nor to countries listed in Part 2 of Annex II . 4 . The admittance to the preferential benefit system established by this Regulation is subordinated to the definition of origin of the products which is adopted in Article 3 1 . A first tranche of 80% of each of the Community tariff quotas listed in Annex I , the amount of which is shown in column 6 of Annex I , shall be apportioned among the Member States ; the shares for each Member State shall , subject to Article 6, be valid until 31 December 1988 and shall be those indicated in col ­ umn 7 of Annex I against each product or group of products subject to quotas listed therein . In the case of products of Order No 10.0630, however, the first tranche shall amount to 98,5 % of the quota amount . 2 . The second tranche of each of the tariff quotas shall constitute the reserve specified in each case in col ­ umn 8 of Annex I. Article 4 1 . Where a Member State has used 90% or more of one of its initial shares as fixed in Annex I , or of that share minus any portion returned to the reserve pur ­ suant to Article 6, it shall forthwith , by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10 % of its initial share ,(!) OJ No C 263 , 2 . 10 . 1987 , p. 1 . No L 350/6 Official Journal of the European Communities 12 . 12 . 87 and 4 and shall , as soon as the information reaches it , inform each Member State of the extent to which the reserve has been used up. It shall , not later than 15 October 1988 inform the Member States of the amount still in reserve following any return of shares pursuant to Article 6 . It shall ensure that, when an amount exhausting the reserve is drawn, the amount so drawn does not exceed the balance available and to this end shall notify the amount of that balance to the Member State making the last drawing. The Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 4 are opened in such a way that imports may be charged without interruption against their cumulative shares of the Community tariff quotas . rounded up, should the occasion arise , to the nearest unit . 2 . Where a Member State, after exhausting one of its initial shares , has used 90 % or more of the second share drawn by it , that Member State shall draw a third share , under the conditions laid down in paragraph 1 , equal to 5 % of its initial share . 3 . Where a Member State , after exhausting its second share , has used 90 % or more of the third share drawn by it , that Member State shall , under the same condi ­ tions , draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted . 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw shares lower than those specified in those paragraphs if there are grounds for believing that those specified may not be used up. Any Member State applying this paragraph shall inform the Commission of its grounds for so doing . 5 . Any Member State may, whilst informing the Com ­ mission , limit the aggregate total of its additional shares to 70 % or to a higher proportion of its initial share . Article 8 The Member States shall take all appropriate measures to ensure free access to the shares which have been allocated to them for importers of the products in ques ­ tion who are established in their territory . Article 5 Without prejudice to the provisions of Article 6, addi ­ tional shares drawn pursuant to Article 4 shall be valid until 31 December 1988 . Article 9 By 28 February 1989 at the latest, Member States shall notify the Commission of the final total of the quanti ­ ties charged and any balance of the shares still unused at 31 December 1988 . Up to the limit of the balance remaining, and at the request of the Member States , the Commission shall authorize the Member States to make any necessary regularization of the quantities charged against imports actually made during the period referred to in Article 1 ( 1 ). The Commission shall inform the other Member States thereof.Article 6 The Member States shall return to the reserve , not later than 1 October 1988 the unused portion of their initial share which on 15 September 1988 exceeds 15 % of the initial amount. They may return a larger portion if there are grounds for believing that such portion may not be used . At the request of the Commission they may also make anticipatory returns . The Member States shall , not later than 1 October 1988 notify the Commission of the total quantities of the products in question imported up to 15 September 1988 and charged against the Community quotas , and of any portion of their initial shares returned to the reserve . SECTION II Provisions concerning the administration of fixed duty free amounts Article 10 The fixed duty free amounts , shown in column 10 of Annex I and opened in respect of countries indicated in the footnote (e), shall be administered by the Com ­ mission . If an importer presents in a Member State a certificate of entry into free circulation, including a request for preferential benefit for a product subject to a fixed duty free amount and if this request is accepted by the Cus ­ toms authorities the Member State concerned shall draw, by means of notification to the Commission, a quantity corresponding to its needs . Article 7 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 3 12 . 12 . 87 Official Journal of the European Communities No L 350/7 SECTION III Provisions concerning the administration of the Community tariff ceilings relating to products listed in Annex I and the reference base relating to products other than those listed in Annex I Article 13 Subject to Articles 14 and 15 the preferential tariff ceil ­ ing arrangements shall be accorded for products in Annex I , to each of the countries or territories listed in Annex III , with the exception of Yugoslavia, other than those listed in column 4 of Annex I and those shown by the footnote (e) within the limits of the amounts specified in column 10 against each product or group of products . The requests for drawing, with the indication of the date of acceptance of the said declarations , must be communicated to the Commission without delay . The drawings are granted by the Commission following the date of acceptance of the certificate of entry into free circulation by the Customs authorities of the Mem ­ ber State concerned, to the extent that the balance of the said amount permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the correspond ­ ing amount. If the quantities requested are greater than the available balance of the fixed duty free amount, allocation shall be made on a pro rata basis with respect to the requests, pursuant to the fourth subparagraph . Member States shall be informed by the Commission in accordance with the same procedures . Article 14 As soon as the individual ceilings , as fixed in accord ­ ance with Article 13 and which are laid down for imports into the Community of products originating in any of the countries or territories referred to in Article 1 (2), are reached at Community level , the levy ­ ing of customs duties on imports of the products in question originating in each of the countries and terri ­ tories concerned may be reintroduced until the end of the period referred to in Article 1(1 ). Article 11 1 . The Commission shall keep account of the quanti ­ ties drawn by the Member States conforming to Article 10 and shall inform each of them as soon as it receives notification of the exhausting of the volumes opened. It shall ensure that the drawing which uses up any of these amounts is limited to the balance available and, to this end, specify the amount to the Member State which proceeds to the last drawing. The fact that the fixed amounts have been used shall forthwith be brought to the notice of Member States . This communication shall be the subject of a publica ­ tion in the Official Journal of the European Communi ­ ties, C Series . 2 . The Member States shall take all the appropriate measures to ensure that the drawings that they effect pursuant to Article 10 may be charged without interrup ­ tion against the fixed duty free amounts . Each Member State shall guarantee free access to these amounts to the importers of the products in question as far as the balance of the volumes opened permits . Article 15 Where the preferential imports of products listed in Annex II , originating in one or more beneficiary coun ­ tries, causes or threatens to cause economic difficulties in the Community, or in a region of the Community, the levying of customs duties may be reintroduced, once the Commission has had an appropriate exchange of information with the Member States . The reference base to be considered when examining the situation underlying the damage shall be, as a gen ­ eral rule, equal to 5 % of the total importations into the Community, originating from third countries in 1984. Article 16 1 . The Commission shall reintroduce the levying of customs duties in respect of any of the countries or ter ­ ritories referred to in Article 1 (2), under the conditions laid down in Articles 14 and 15 , by means of a Regula ­ tion . In the case of such reintroductions , Spain and Portugal shall reintroduce the levying of customs duties that they shall apply to third countries on the date in question . Article 12 By 28 February 1989 at the latest, Member States shall notify the Commission of the final total of the quanti ­ ties charged at 31 December 1988 . Up to the limit of the balance remaining, and at the request of the Mem ­ ber States , the Commission shall authorize the Member States to make any necessary regularization of the quantities charged against imports actually made during the period referred to in Article 1(1 ). The Com ­ mission shall inform the other Member States thereof. No L 350/8 Official Journal of the European Communities 12 . 12 . 87 2 . By means of a Regulation, the Commission may, even after 31 December 1988 , take measures to stop quantities being charged against one or other preferen ­ tial tariff limit, if, particularly as a result of regulariza ­ tions of imports , actually made during the period referred to in Article 1(1 ), these limits are exceeded . The Member State which makes such regularization shall communicate the figures of import charges relat ­ ing to this as and when it occurs to the Commission . The Commission, on receiving these communications , shall inform the other Member States thereof. Article 17 Articles 14, 15 and 16 shall not apply to the imports in question originating in the countries set out in Annex IV. Community level on the basis of the imports charged in accordance with paragraphs 1 and 2 . Article 19 1 . The Member States shall , within six weeks of the end of each quarter at the latest, forward to the Statisti ­ cal Office of the European Communities the relevant statistical data for the products entered for free circula ­ tion in the quarter concerned under generalized prefer ­ ential treatment in accordance with the provisions of the present Regulation . This data , transmitted accord ­ ing to the codes of the Combined Nomenclature and, where applicable, of the Taric, shall show the country of origin , value , quantity and any supplementary units as defined by Regulation (EEC) No 1736/75 . 2 . However, in the case of products in Annex I sub ­ ject to quotas , the Member States shall , by the 1 1th day of each month at the latest, forward the list of charges effected during the previous month . In the case of products in Annex I subject to ceilings , the Member States shall forward to the Commission, at its request and under the same conditions , the list of charges effected during the previous month . At the Commission 's request, when the level of 75 % of the ceiling is reached, the Member States shall forward to the Commission the lists of charges every 10 days ; these lists shall be forwarded within five days from the end of each 10-day period . The Commission can at any moment ask the Member States for import charge figures on the measures opened as well as other information relating to the management of these measures . 3 . The Commission shall ensure the publication in the Official Journal of the European Communities (C Series) of the tariff ceilings as and when they reach 100% utilization . It shall see that the Statistical Office of the European Communities ensures the publication of the annual state of import charges . Article 20 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 21 This Regulation shall enter into force on I January 1988 . SECTION IV General provisions Article 18 1 . The extent to which the quotas of the Member States are used up shall be determined on the basis of imports of the products in question entered for free cir ­ culation on the basis of the customs value of the said products , accompanied by a certificate of origin in accordance with the rules laid down in Article 1 (4). 2 . Imports of the products in question shall be charged against import ceilings or other preferential tariff limits as and when the products are entered for free circulation , on the basis of the customs value of the said products, accompanied by a certificate of ori ­ gin in accordance with the rules laid down in Article 1 (4). 3 . Goods may be charged against a ceiling or other preferential tariff limit or admitted under a quota share only if the certificate of origin referred to in para ­ graphs 1 and 2 is submitted before the date on which the levying of duties is reintroduced . 4. The extent to which the Community tariff quotas and ceilings have been used up shall be determined at This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 November 1987 . For the Council The President L. T0RNyES A N N E X Li st of pr od uc ts su bj ec tt o ze ro du ty qu ot as ,f ix ed am ou nt sa nd ce ili ng s( b) (c ) 12 . 12 . 87 C om m un ity ta rif fq uo ta s C ei lin gs O rd er N o C om bi ne d N o m en cl at u re co de D es cr ip tio n In d iv id u al ce il ­ in g fo rc ou nt rie s F ix ed du ty fr ee a m o u n t (E C U )( a) B en ef ic ia ry co u n tr ie s or te rr it or ie s In d iv id u al qu ot a a m o u n t (E C U )( a) A m ou nt o f fi rs t tr an ch e (E C U )( a) In it ia l sh ar e o f qu ot a am ou nt s al lo ca te d to M em b er S ta te s (E C U )( a) A m o u n t o f re s e rv e (E C U )( a) o r te rr it o ri e s o th er th an th o se u n d er co lu m n 4 (E C U )( a) (I (2 (3 ) (4 (5 ) (6 ) (' ) (8 ) 9 (1 0 10 .0 0 0 22 5 80 0 to n n es 27 10 00 21 27 10 00 25 2 7 1 0 0 0 3 1 27 10 00 33 27 10 00 35 27 10 00 37 27 10 00 39 P et ro le um oi ls an d oi ls o b ta in ed fr om bi tu ­ m in ou s m in er al s, ot he r th an cr ud e, pr ep ar a ­ tio ns no t el se w he re sp ec ifi ed or in cl ud ed , co nt ai ni ng by w ei gh t7 0 % or m or e of pe tro ­ le um oi ls or oi ls ob ta in ed fr om bi tu m in ou s m in er al s, th es e be in g th e ba si c co ns tit ue nt s of th e pr ep ar at io ns  Li gh to ils Fo ro th er pu rp os es 10 .0 02 0 89 00 0 to n n es 2 7 1 0 0 0 5 1 27 10 00 55 27 10 00 59  M ed iu m oi ls Fo ro th er pu rp os es Official Journal of the European Communities 10 .0 03 0 54 7 50 0 to n n es 27 10 00 69 27 10 00 79 27 10 00 95 27 10 00 99  'H ea vy oi ls G as oi ls Fo ro th er pu rp os es F ue l oi ls Fo ro th er pu rp os es Lu br ic at in g oi ls ;o th er oi ls T o be m ix ed in ac co rd an ce w it h th e te rm s o f ad d it io n al no te 6 (C C T )t o th is ch ap te r Fo ro th er pu rp os es 10 .0 04 0 A nh yd ro us am m on ia 5 92 0 00 0 5 92 0 00 0 (e ) 28 14 10 00 28 14 20 00 (* ) 10 .0 04 3 So di um hy dr ox id e (c au st ic so da ) 80 0 00 0 28 15 11 00 28 15 12 00 (a ) U nl es s ot he rw is e in di ca te d. (b ) Pr ef er en ce sa re no tg ra nt ed in re sp ec to ft he pr od uc ts ,m ar ke d w ith an as te ris k, or ig in at in g in Ro m an ia . (c ) Pr ef er en ce sa re no tg ra nt ed in re sp ec to ft he pr od uc ts ,m ar ke d w ith tw o as te ris ks ,o rig in at in g in C hi na , (e ) 10 .0 04 0: Ba hr ai n, Li by a. No L 350/9 (1 (2 ) (3 ) 4 (5 ) (6 ) 7) 8) (9 (1 0) 10 .0 04 5 C hr om iu m ox id es an d hy dr ox id es No L 350/ 10 28 19 10 00 28 19 90 00 58 0 00 0 10 .0 05 0 28 25 80 00 A nt im on y ox id es .C h in a 42 5 00 0 34 0 00 0 85 00 0 42 5 00 0 B N L 34 00 0 D K 15 64 0 D 82 62 0 G R 6 46 0 E 20 06 0 F 60 52 0 1R L 3 06 0 I 51 00 0 P 5 10 0 U K 61 54 0 10 .0 06 0 28 27 10 00 A m m on iu m ch lo ri de C h in a 0 00 0 88 00 0 22 00 0 10 00 0 B N L 8 80 0 D K 4 04 8 D 21 38 4 G R 1 67 2 E 5 19 2 F 15 66 4 IR L 79 2 I 13 20 0 P 1 32 0 U K 15 92 8 Official Journal of the European Communities 10 .0 07 0 28 27 38 00 O th er ch lo ri de s  O f b ar iu m C h in a 18 6 20 0 14 8 96 0 37 24 0 18 6 20 0 B N L 14 89 6 D K 6 85 2 D 36 19 7 G R 2 83 0 E 8 78 9 F 26 51 5 IR L 1 34 1 I 22 34 4 P 2 23 4 U K 26 96 2 I n 0 0 8 0 1 0 . 0 0 8 0 2 8 3 6 i n A A D is o d iu m c a rb o n a te a n d so d iu m h y d ro g en - ca rb on at e (s od iu m bi ca rb on at e) D R o m a n i a 1 1 A A A A A 3 0 0 \0 0 0 C A (\ A A A A . 6 4 0 0 0 0 A A A 0 0 0 \ &gt;1 A A A A A J 4 0 0 \0 0 0 28 36 30 00 B N L 26 4 00 0 D K 12 1 44 0 D 64 1 52 0 G R 50 16 0 E 15 5 76 0 F 46 9 92 0 IR L 23 76 0 I 39 6 00 0 P 39 60 0 U K 47 7 84 0 12 . 12 . 87 (1 ) (2 ) (3 &gt; (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) 10 .0 09 0 28 36 60 00 B ar iu m ca rb o n at e C h in a 94 0 00 0 75 2 00 0 B N L 75 20 0 18 8 00 0 94 0 00 0 D K 34 59 2 D 18 2 73 6 G R 14 28 8 .I E 44 36 8 \ I l \ F 13 3 85 6 l I \ IR L 6 76 8 l \ 1 11 2 80 0 l l I P 11 28 0 \ l I U K 13 6 11 2 \ \ 10 .0 10 0 28 41 30 00 S od iu m di ch ro m at e R o m an ia 35 0 00 0 28 0 00 0 B N L 28 00 0 70 00 0 35 0 00 0 I I \ I I D K 12 88 0 \ I I I I I I I I l D 68 04 0 I \ I \ I | | I I I G R 5 32 0 I l \ I \ I I I E 16 52 0 \ I I 1 I - I I l I I F 49 84 0 I I I I I I I l I I I l I l IR L 2 52 0 I I I I I I I l I I l I 42 00 0 I I l I I l I I I I I P 4 20 0 \ I \ U K 50 68 0 I 10 .0 11 0 29 02 50 00 St yr en e I 7 00 0 00 0 7 00 0 00 0 (e ) 10 .0 11 5 29 03 15 00 1, 2- D ic hl or oe th an e I 1 00 0 00 0 I 10 .0 12 0 29 05 11 00 M et h an o l Li by a (* ** ) 1 00 0 00 0 80 0 00 0 B N L 80 00 0 20 0 00 0 5 50 0 00 0 5 50 0 00 0 (e ) I I I I I I I I D K 36 80 0 I l I I I I I I I I I I I I I l D 19 4 40 0 ' l i I I I I I I G R 15 20 0 l i I I I I l i I I I \ \ E 47 20 0 I I I I I I I I \ l i I I F 14 2 40 0 I - I I l I I \ IR L 7 20 0 I l I I | | l i I I I I I I 12 0 00 0 I I I I I I I I I I I I - I I I P 12 00 0 I I I I \ U K 14 4 80 0 | | 10 .0 13 5 29 05 14 90 A cy cl ic al co ho ls an d th ei r ha lo ge na te d su l ­ \ 70 0 00 0 70 0 00 0 (e ) ph on at ed ,n itr at ed or ni tro sa te d de riv at iv es I I I I I I I I \ \  Sa tu ra te d m on oh yd ri c al co ho ls I I I I I l i I I O th er b u ta n o ls I I I I I O th er 10 .0 14 0 29 05 31 00 Et hy le ne gl yc ol (e th an ed io l) - 2 50 0 00 0 2 50 0 00 0 (e ) 12 . 12 . 87 Official Journal of the European Communities No L 350/ 1 1 (e ) 10 .01 10 :B ra zi l, Sa ud iA ra bi a. 10 .0 12 0: B ah ra in ,M al ay si a, R om an ia ,S au di A ra bi a. 10 .0 13 5 : R o m an ia . 10 .0 14 0 :M ex ic o, Sa ud i A ra bi a. (I (2 ) 3 4 (5 ) (6 7) (8 ) 9) (1 0) 10 .0 15 0 29 07 22 10 C h in a 65 7 00 0 52 5 60 0 No L 350/ 12 H yd ro qu in on e (q ui no l) 13 1 40 0 65 7 00 0 B N L 52 56 0 D K 24 17 8 D 12 7 72 1 G R 9 98 6 E 31 01 0 F 93 55 7 IR L 4 73 0 I 78 84 0 P 7 88 4 U K 95 13 4 10 .0 16 0 29 09 41 00 2, 2' -O xy di et ha no l( m et hy le ne -g ly co l) 70 0 00 0 70 0 00 0 (e ) 10 .0 16 5 ex 29 14 21 00 Sy nt he tic ca m ph or 28 0 00 0 10 .0 67 29 15 21 00 A ce ti c ac id 2 00 0 00 0 0. 01 70 29 15 31 00 Et hy la ce ta te C h in a 40 0 00 0 32 0 00 0 80 00 0 40 0 00 0 Official Journal of the European Communities B N L 32 00 0 D K 14 72 0 D 77 76 0 G R 6 08 0 E 18 88 0 F 56 96 0 IR L 2 88 0 I 48 00 0 P 4 80 0 U K 57 92 0 B N L 13 60 0 D K 6 25 6 D 33 04 8 G R 2 58 4 E 8 02 4 F 24 20 8 IR L I 22 4 I 20 40 0 P 2 04 0 U K 24 61 6 0. 01 90 29 17 11 00 O xa lic ac id ,i ts sa lts an d es te rs C h in a 70 00 0 13 6 00 0 34 00 0 17 0 00 0 10 .0 20 0 ex 29 18 11 00 L ac ti c ac id 27 0 00 0 27 0 00 0 (e ) (e ) 10 .0 16 0 :S au di A ra bi a. 10 .0 20 0 :C hi na . 12 . 12 . 87 (1 ) (2 ) (3 (4 ) (5 ) 6) (' ) (8 ) (9 (1 0 12 . 12 . 87 10 .0 21 0 29 18 14 00 C it ri c ac id C h in a 20 0 00 0 16 0 00 0 40 00 0 30 0 00 0 B N L 16 00 0 D K 7 36 0 D 38 88 0 G R 3 04 0 E 9 44 0 F 28 48 0 IR L 1 44 0 1 24 00 0 P 2 40 0 U K 28 96 0 10 .0 22 0 29 18 22 00 O -A ce ty lsa lic yl ic ac id ,i ts sa lts an d es te rs C h in a 16 0 00 0 12 8 00 0 32 00 0 16 0 00 0 B N L 12 80 0 D K 5 88 8 D 31 10 4 G R 2 43 2 E 7 55 2 F 22 78 4 IR L 1 15 2 I 19 20 0 P 1 92 0 U K 23 16 8 10 .0 24 0 29 21 19 30 Is op ro py la m in e an d its sa lts R o m an ia * * * \ 66 00 0 52 79 9 13 20 1 20 0 00 0 Official Journal of the European Communities B N L 5 28 0 D K 2 42 9 D 12 83 0 G R 1 00 3 E 3 11 5 F 9 39 8 IR L 47 5 I 7 92 0 P 79 2 U K 9 55 7 29 21 43 90 12 0 50 0 12 0 50 0 (e ) 10 .0 24 5 T ol ui di ne s an d th ei r de ri va tiv es , sa lts th er eo f  O th er 68 0 00 0 10 .0 26 0 29 22 42 00 G lu ta m ic ac id an d it s sa lt s 68 0 00 0 54 4 00 0 13 6 00 0 B ra zi l T h ai la n d In d o n es ia B N L 54 40 0 D K 25 02 4 D 13 2 19 2 G R 10 33 6 E 32 09 6 F 96 83 2 IR L 4 89 6 I 81 60 0 P 8 16 0 U K 98 46 4 No L 350/ 13 (e ) 10 .0 24 5: So ut h K or ea . (I (2 ) 3 (4 (5 ) (6 ) (7 ) 8) (9 (1 0 NO L 350/ 14 10 .0 26 0 (c on t'd ) 29 22 42 00 (c on t'd ) S ou th K or ea (* ** ) 32 5 00 0 26 0 00 0 65 00 0 B N L 26 00 0 D K 11 96 0 D 63 18 0 G R 4 94 0 E 15 34 0 F 46 28 0 IR L 2 34 0 I 39 00 0 P 3 90 0 U K 47 06 0 0. 02 70 29 23 10 10 C h o li n e ch lo ri d e 25 6 80 0 10 .0 28 0 29 24 29 30 Pa ra ce ta m ol (I N N ) C h in a 35 0 00 0 28 0 00 0 70 00 0 35 0 00 0 Official Journal of the European Communities 10 .0 30 0 ¢2 93 2 2 00 C h in a 15 3 30 0 22 64 0 30 66 0 C ou m ar in ,m et hy lc ou m ar in s an d et hy lc ou ­ m ar in s 15 3 30 0 B N L 28 00 0 D K 12 88 0 D 68 04 0 G R 5 32 0 E 16 52 0 F 49 84 0 IR L 2 52 0 I 42 00 0 P 4 20 0 U K 50 68 0 B N L 12 26 4 D K 5 64 1 D 29 80 2 G R 2 33 0 E 7 23 6 F 21 83 0 IR L 1 10 4 I 18 39 6 P 1 84 0 U K 22 19 8 B N L 15 20 0 D K 6 99 2 D 36 93 6 G R 2 88 8 E 8 96 8 F 27 05 6 IR L 1 36 8 I 22 80 0 P 2 28 0 U K 27 51 2 10 .0 31 0 29 34 90 40 Fu ra zo lid on e (I N N ) C h in a 19 0 00 0 15 2 00 0 38 00 0 19 0 00 0 12 . 12 . 87 (I (2 (3 (4 (5 ) (6 (7 ) B 9 (1 0) 12 . 12 . 87 10 .0 32 0 29 33 61 00 M el am in 60 0 00 0 60 0 00 0 (e ) 10 .0 33 0 29 35 00 00 Su lp ho na m id es C h in a 4 50 0 00 0 3 60 0 00 0 90 0 00 0 4 50 0 00 0 B N L 36 0 00 0 D K 16 5 60 0 D 87 4 80 0 G R 68 40 0 E 21 2 40 0 F 64 0 80 0 IR L 32 40 0 I 54 0 00 0 P 54 00 0 U K 65 1 60 0 10 .0 35 0 29 36 27 00 V it am in C an d its de ri va ti ve s C h in a 70 0 00 0 56 0 00 0 14 0 00 0 70 0 00 0 B N L 56 00 0 D K 25 76 0 D 13 6 08 0 G R 10 64 0 E 33 04 0 F 99 68 0 IR L 5 04 0 I 84 00 0 P 8 40 0 U K 10 1 36 0 10 .0 36 0 O th er vi ta m in s an d th ei r de ri va ti ve s 83 0 00 0 Official Journal of the European Communities 29 36 22 00 29 36 28 00 29 36 29 90 10 .0 38 0 29 41 40 00 C h in a 76 6 50 0 61 3 20 0 15 3 30 0 76 6 50 0 C hl or am ph en ic ol an d its de riv at iv es ,, sa lts th er eo f B N L 61 32 0 D K 28 20 7 D 14 9 00 8 G R 11 65 1 E 36 17 9 F 10 9 15 0 IR L 5 51 9 I 91 98 0 P 9 19 8 U K 11 0 98 9 B N L 24 0 00 0 D K 11 0 40 0 D 58 3 20 0 G R 45 60 0 E 14 1 60 0 F 42 7 20 0 IR L 21 60 0 I 36 0 00 0 P 36 00 0 U K 43 4 40 0 10 .0 39 0 C h in a 3 00 0 00 0 2 40 0 00 0 60 0 00 0 4 70 9 00 0 29 41 30 00 (* ) Te tra cy cl in es an d th ei r de riv at iv es , sa lts th er eo f . No L 350/ 15 (e ) 10 .0 32 0: R om an ia ,S au di A ra bi a. (1 (2 3 (4 ) (5 ) (6 7 (8 ) (9 ) (1 0 10 .0 39 1 30 01 90 91 H ep ar in an d its sa lts C h in a 4 00 0 00 0 3 20 0 00 0 80 0 00 0 4 00 0 00 0 No L 350/ 16 B N L 32 0 00 0 D K 14 7 20 0 D 77 7 60 0 G R 6 0 80 0 E 18 8 80 0 F 56 9 60 0 IR L 28 80 0 I 48 0 00 0 P 48 00 0 U K 57 9 20 0 10 .0 39 5 30 05 90 31 G au ze an d ar tic le s of ga uz e 40 0 00 0 10 .0 40 0 38 0 00 0 31 02 10 10 (* ) U re a co nt ai ni ng m or e th an 45 % by w ei gh t of ni tro ge n on th e dr y an hy dr ou s pr od uc t 38 0 00 0 (e ) 19 0 00 0 (e ) 10 .0 41 0 Su pe rp ho sp ha te s Ir aq 2 40 0 00 0 1 92 0 00 0 48 0 00 0 2 40 0 00 0 31 03 10 00 (* ) Official Journal of the European Communities B N L 19 2 00 0 D K 88 32 0 D 46 6 56 0 G R 36 48 0 E 11 3 28 0 F 34 1 76 0 IR L 17 28 0 I 28 8 00 0 P 28 80 0 U K 34 7 52 0 10 .0 42 0 4 50 0 00 0 M in er al or ch em ic al fe rti liz er s co nt ai ni ng tw o or th re e of th e fe rti liz in g el em en ts ni ­ tro ge n, ph os ph or us an d po ta ss iu m ; ot he r fe rti liz er s, go od s of th e pr es en t ch ap te r in ta bl et s or si m ila r fo rm s or in pa ck ag es of a gr os s w ei gh tn ot ex ce ed in g 10 kg 31 05 10 00 31 05 20 10 31 05 20 90 31 05 30 00 31 05 40 00 31 05 51 00 31 05 59 00 31 05 60 10 31 05 60 90 31 05 90 10 31 05 90 91 31 05 90 99 (* ) 10 .0 43 0 35 03 00 10 G el at in es an d th ei r de ri va ti ve s th er eo f 66 0 00 0 12 . 12 . 87 (e ) 10 .04 00 :3 80 00 0 EC U :K uw ai t, M al ay sia ,S au di A ra bi a; 19 0 00 0 EC U :L ib ya . (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) 10 .0 44 0 38 06 10 10 R es in ,o bt ai ne d fr om fr es h ol eo re si ns C h in a 10 50 0 00 0 8 40 0 00 0 B N L 84 0 00 0 D K 38 6 40 0 D 2 0 4 1 2 0 0 G R 15 9 60 0 E 49 5 60 0 F 1 49 5 20 0 IR L 75 60 0 I 1 26 0 00 0 P 12 6 00 0 U K 1 52 0 40 0 2 10 0 00 0 12 00 0 00 0 10 .0 45 0 38 17 M ix ed al ky lb en ze ne s an d m ix ed al ky l ­ na ph ta le ne s, ot he r th an th os e of he ad in g N os 27 07 an d 29 02 85 0 00 0 10 .0 45 3 39 01 10 10 (* ) Li ne ar po ly et hy le ne ' 10 00 0 00 0 10 00 0 00 0 (e ) 10 .0 45 4 39 01 10 90 (* ) O th er po ly et hy le ne ha vi ng a sp ec ifi c gr av ity of le ss th an 0, 94 15 00 0 00 0 ' 10 .0 45 5 39 01 20 00 (* ) Po ly et hy le ne ha vi ng a sp ec ifi c gr av ity of 0, 94 or m or e 9 00 0 00 0 9 00 0 00 0 (e ) 10 .0 45 7 39 03 11 00 39 03 19 00 39 03 20 00 39 03 30 00 39 03 90 00 39 15 20 00 39 20 30 00 39 20 99 50 Po ly m er es of st yr en e, in pr im ar y fo rm s W as te , pa ri ng an d sc ra p, of po ly m er s of st yr en e O th er pl at es ,s he et s, fil m ,f oi l an d st rip ,o f pl as tic s, no n- ce llu la r an d no t re in fo rc ed , la m in at ed ,s up po rte d or si m ila rly co m bi ne d w it h o th er m at er ia ls  O fp ol ym er s of st yr en e  O fa dd iti on po ly m er iz at io n pr od uc ts - 4 00 0 00 0 10 .0 45 8 39 04 10 00 39 04 21 00 39 04 22 00 (* ) Po ly m er s of vi ny l ch lo rid e or of ot he r ha lo ­ ge na te d ol ef in s, in pr im ar y fo rm s  Po ly vi ny l ch lo rid e, no t m ix ed w ith an y ot he r su b st an ce s  N on pl as tic iz ed  P la st ic iz ed ¢ 4 65 0 00 0 12 . 12 . 87 Official Journal of the European Communities No L 350/ 17 (e ) 10 .0 45 3: Sa ud iA ra bi a, A rg en tin a. 10 .0 45 5 :S au di A ra bi a . (1 ) (2 ) (3 4 5) 6 7) 8) 9 (1 0) 10 .0 45 9 39 13 10 00 C h in a 44 0 00 0 35 2 00 0 88 00 0 46 0 00 0 A lg in ic ac id an d its sa lts an d es te rs B N L 35 20 0 D K 16 19 2 D 85 53 6 G R 6 68 8 E 20 76 8 F 62 65 6 1R L 3 16 8 I 52 80 0 P 5 28 0 U K 63 71 2 10 .0 46 0 ex 39 16 90 90 1 08 5 00 0 No L 350/ 18 Official Journal of the European Communities 12 . 12 . 87 ex 39 17 29 19 M on of ila m en t of w hi ch an y cr os s- se ct io na l di m en si on ex ce ed s 1 m m , ro ds , st ic ks an d pr of ile sh ap es , w he th er or no t su rf ac e ­ w or ke d bu t no t ot he rw is e w or ke d, of pl as ­ ti cs  O fo th er pl as tic s  O fr eg en er at ed ce llu lo se Tu be s, pi pe s an d ho se s, rig id  O fo th er pl as tic s O fr eg en er at ed ce llu lo se O th er pl at es ,s he et s, fil m ,f oi l an d st rip ,o f pl as tic s, no n- ce llu la r an d no t re in fo rc ed , la m in at ed ,s up po rt ed or si m ila rly co m bi ne d w it h o th er m at er ia ls  O f ce ll ul os e or it s ch em ic al de ri va ti ve s O fr eg en er at ed ce llu lo se 39 20 71 11 39 20 71 19 39 20 71 90 (* ) 10 .0 46 5 ex 39 20 62 00 70 0 00 0 O th er pl at es ,s he et s, fil m , fo il an d st rip ,o f pl as tic s, no n- ce llu la r an d no t re in fo rc ed , la m in at ed ,s up po rt ed or si m ila rly co m bi ne d w it h o th er m at er ia ls  O f po ly et hy le ne te re ph th al at e ex cl ud in g fil m s in ro lls or in st rip s, fo r ci ne m at og ­ ra ph y or ph ot og ra ph y (1 ) (2 ) (3 (4 5 6) 7) (8 ) 9) (1 0) 12 . 12 . 87 39 21 90 19 10 .0 46 5 (c on t' d) O th er pl at es ,s he et s, fil m ,f oi l an d st rip ,o f pl as tic s  O th er O f co nd en sa tio n or re ar ra ng em en t po ly m er iz at io n pr od uc ts , w he th er or no tc he m ic al ly m od if ie d O fp ol ye st er s O th er 39 23 21 00 4 38 0 00 0 3 50 4 00 0 87 6 00 0 4 38 0 00 0 10 .4 80 Sa ck s an d ba gs (i nc lu di ng co ne s)  O fp ol ym er s of et hy le ne H on g K on g Si ng ap or e S o u th K o re a B N L D K D G R E F 1R L I P U K 35 0 40 0 16 1 18 4 85 1 47 2 66 57 6 20 6 73 6 62 3 71 2 31 53 6 52 5 60 0 52 56 0 63 4 22 4 10 .0 48 5 39 26 20 00 4 40 0 00 0 A rti cl es of ap pa re l an d cl ot hi ng ac ce ss or ie s (in cl ud in g gl ov es ) Official Journal of the European Communities 3 50 0 00 0 10 .0 50 0 40 11 40 00 40 11 50 10 40 11 50 90 40 13 20 00 40 13 90 10 (* )( d) N ew pn eu m at ic ty re s an d in ne r tu be s of ru bb er of a ki nd us ed on bi cy cl es an d m ot or cy cl es (in cl ud in g ty re fla ps an d ty re ca se s w ith se w n- in in ne rt ub es fo rr ac in g bi ­ cy cl es ) 10 .0 51 0 O th er ne w pn eu m at ic ty re s an d in ne r tu be s o f ru b b er 1 36 9 00 1 09 5 20 0 27 3 80 0 4 70 0 00 0 S ou th K or ea /* ** ) 40 11 10 00 40 11 20 00 40 1 1 30 90 40 11 99 00 40 12 10 90 40 12 90 10 40 12 90 90 40 13 10 10 40 13 10 90 40 13 90 90 (* ) B N L 10 9 52 0 D K 50 37 9 D 26 6 13 4 G R 20 80 9 E 6 4 6 1 7 F 19 4 94 6 1R L 9 85 7 I 16 4 28 0 P 16 42 8 U K 19 8 23 1 No L 350/ 19 (d ) 10 .0 50 0: So ut h K or ea . (1 ) (2 ) (3 ) (4 (5 ) (6 ) (7 ) 8 (9 ) (1 0) 10 .0 52 0 B ra zi l /* * * \ 2 00 0 00 0 I 60 0 00 0 40 0 00 0 6 00 0 00 0 No L 350/20 41 04 10 95 41 04 10 99 41 04 31 11 41 04 31 19 41 04 31 30 41 04 31 90 41 04 39 10 41 04 39 90 Le at he r of bo vi ne or eq ui ne an im al s, w ith ­ ou t ha ir on ,o th er th an le at he r of he ad in g N o 41 08 o r 41 09  W ho le bo vi ne sk in le at he r, of a un it su r ­ fa ce ar ea no t ex ce ed in g 28 sq ua re fe et (2 ,6 m 3) O th er O th er w is e pr ep ar ed  O th er bo vi ne le at he r an d eq ui ne le at he r, pa rc hm en t- dr es se d or pr ep ar ed af te r ta n ­ ni ng B N L D K D G R ' E F IR L I P U K 16 0 00 0 .7 3 60 0 38 8 80 0 30 40 0 94 40 0 28 4 80 0 14 40 0 24 0 00 0 24 00 0 28 9 60 0 10 .0 53 0 41 05 20 00 2 40 0 00 0 Sh ee p or la m b sk in le at he r, w ith ou t w oo l on , ot he r th an le at he r of he ad in g N o 41 08 or 41 09  Pa rc hm en t-d re ss ed or pr ep ar ed af te r ta n ­ ni ng 10 .0 54 0 41 06 20 00 2 00 0 00 0 G oa t or ki d sk in le at he r, w ith ou t ha ir on , ot he r th an le at he r of he ad in g N o 41 08 or 41 09  Pa rc hm en t-d re ss ed or pr ep ar ed af te r ta n ­ ni ng Official Journal of the European Communities 10 .0 56 0 H on g K on g S o u th K or ea 2 40 0 00 0 1 92 0 00 0 48 0 00 0 3 40 0 00 0 42 02 12 11 42 02 12 19 42 02 22 10 42 02 32 10 42 02 92 1 1 42 02 92 15 42 02 92 19 B N L D K D G R E F IR L 1 P U K 19 2 00 0 88 32 0 46 6 56 0 36 48 0 1 13 28 0 34 1 76 0 17 28 0 28 8 00 0 28 80 0 34 7 52 0 Tr un ks , su it- ca se s, va ni ty ca se s, ex ec ut iv e ca se s, br ie fc as es , sc ho ol ca se s an d si m ila r co n ta in er s  W ith ou te r su rf ac e of pl as tic s or of te x ­ ti le m at er ia ls In th e fo rm of pl as tic sh ee tin g H an db ag s, w he th er or no t w ith sh ou ld er st ra ps ,i nc lu di ng th os e w ith ou th an dl es  W ith ou te r su rf ac e of pl as tic sh ee tin g or o f te xt il e m at er ia ls O fp la st ic sh ee tin g A rti cl es of ki nd no rm al ly ca rr ie d in th e po ck et or in th e ha nd ba g  W ith ou te r su rf ac e of pl as tic sh ee tin g or or o f te xt il e m at er ia ls O fp la st ic sh ee tin g O th er ,w ith ou te r su rf ac e of pl as tic sh ee tin g or o f te xt il e m at er ia ls  O fp la st ic sh ee tin g  Tr av el lin g ba gs , to ile t ba gs , ru ck sa ck s an d sp or ts ba gs M us ic al in st ru m en t ca se s O th er 12 . 12 . 87 12 . 12 . 87 (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) . 10 .0 57 0 42 02 11 10 Tr un ks , su it- ca se s, va ni ty ca se s, ex ec ut iv e S o u th K o re a 1 00 0 00 0 80 0 00 0 B N L 80 00 0 20 0 00 0 4 05 0 00 0 I '4 20 2 11 90 ca se s, br ie f ca se s, sc ho ol sa tc he ls an d si m i (* ** ) | I D K 36 80 0 \ 42 02 12 91 la r co n ta in er s H on g K on g D 19 4 40 0 1 I I 42 02 12 99  W ith ou te r su rf ac e of le at he r, of co m po s ­ (* ** ) G R 15 20 0 I I 42 02 19 91 iti on le at he ro ro fp at en t le at he r E 47 20 0 I I 42 02 19 99  W ith ou te r su rf ac e of pl as tic s or of te x ­ \ F 14 2 40 0 42 02 21 00 ti le m at er ia ls -l IR L 7 20 0 \ I I 42 02 22 90 O f ot he r m at er ia ls ,i nc lu di ng vu lc an I 12 0 00 0 \ I I 42 02 29 00 iz ed fi br e l l P 12 0 0 0 l l - 42 02 31 00 O th er o f ot he r m at er ia ls l U K 14 4 80 0 I I 32 02 32 90 I 42 02 39 00 A rti cl es of a ki nd no rm al ly ca rr ie d in th e I \ I I 42 02 91 10 po ck et or in th e ha nd ba g \ I I I I 42 02 91 50  W ith ou te r su rf ac e of le at he r, of co m po s ­ \ I I I I I I 42 02 91 90 iti on le at he ro ro fp at en tl ea th er I I I | | \ I I I 42 02 92 91  W ith ou te r su rf ac e of pl as tic sh ee tin g or I l I l \ 42 02 92 95 o f te x ti le m at er ia ls I I I l I l 42 02 92 99 O f te xt il e m at er ia ls - I | | I I I I 42 02 99 10 O th er \ I | | I I I I 42 02 99 90 l I l I I I I I I I I O th er I I I l l i I l | | l  W ith ou te r su rf ac e of le at he r, of co m po s ­ \ I l | | I I I iti on le at he ro ro fp at en tl ea th er I l I I I I I I - I \  W ith ou te r su rf ac e of pl as tic sh ee tin g or I I I l I l \ I I I I o f te xt il e m at er ia ls I l  O th er l i l \ I I M us ic al in st ru m en t ca se s I I I I I l I I I I I I \ 3 O th er \ \ _ I I l I l \ \ \B ra zi l 2 85 0 00 0 2 28 0 00 0 B N L 22 8 00 0 57 0 00 0 - C h in a I l D K 10 4 88 0 I I | | I I I I I I I I I I I l D 55 4 04 0 I I | | I I | | I I I I I l G R 43 32 0 l i I I I I \ | | l i I I E - 13 4 52 0 I I l i l i f l F 40 5 84 0 l i | | / I l I l IR L 20 52 0 I I | | I I I I I I I l I 34 2 00 0 I I | | I I \ I I I I I I P 34 20 0 I I \ U K 41 2 68 0 | | l 10 .0 58 0 42 03 10 00 A rti cl es of ap pa re l an d cl ot hi ng ac ce ss or ie s, C h in a 3 90 0 00 0 3 12 0 00 0 B N L 31 2 00 0 78 0 00 0 5 50 0 00 0 I I 42 03 21 00 of le at he ro ro fc om po si tio n le at he r, ex cl ud H on g K on g I I D K 14 3 52 0 l i \ 42 03 29 91 in g gl ov es ,m itt en s, an d m itt s, pr ot ec tiv e fo r D 75 8 16 0 I I | | I I 42 03 29 99 al l tr ad es I l I I G R 59 28 0 I I I I I 42 03 30 00 l i | | I I E 18 4 08 0 I I | | I I 42 03 40 00 I I I I I I F 55 5 36 0 I I - I I (d ) I I I | | | | IR L 28 08 0 I I I I I 46 8 00 0 I l \ I I \ | | I I I I P 46 80 0 I I \ I I U K 56 4 72 0 l i I I Official Journal of the European Communities No L 350/21 (d ) 10 .0 58 0: So ut h K or ea . (I ) (2 ) 3 4) 5) (6 ) 7) 8 (9 ) (1 0) No L 350/22 10 .0 59 0 C h in a 3 00 0 00 0 2 40 0 00 0 60 0 00 0 5 00 0 00 0 42 03 29 10 (* )( d) A rti cl es of ap pa re l an d cl ot hi ng ac ce ss or ie s, of le at he ro rc om po si tio n le at he r  G lo ve s, m itt en s an d m itt s  P ro te ct iv e fo r al l tr ad es B N L D K D G R E F IR L I P U K 24 0 00 0 11 0 40 0 58 3 20 0 45 60 0 14 1 60 0 42 7 20 0 21 60 0 36 0 00 0 36 00 0 43 4 40 0 10 .0 59 5 3 50 0 00 0 O th er w ho le sk in s an d pi ec es or cu tti ng s th er eo f, as se m bl ed 43 02 30 21 43 02 30 25 43 02 30 31 43 02 30 35 43 02 30 41 43 02 30 45 43 02 30 51 43 02 30 55 43 02 30 61 43 02 30 65 43 02 30 71 43 02 30 75 Officiai Journal of the European Communities 10 .0 60 0 S o u th K o re a 2 10 0 00 0 1 68 0 00 0 42 0 00 0 2 10 0 0 0 0 43 02 30 10 T an ne d an d dr es se d fu rs ki ns (in cl ud in g he ad s, ta ils ,p aw s an d ot he r pi ec es or cu t ­ tin gs ), un as se m bl ed or as se m bl ed (w ith ou t th e ad di tio n of ot he r m at er ia ls ) ot he r th an th os e of he ad in g N o 43 03  W ho le sk in s an d pi ec es or cu tti ng s th er eo f, as se m bl ed 'D ro pp ed 'f ur sk in s B N L 16 8 00 0 D K 77 28 0 D 40 8 24 0 G R - 31 92 0 E 99 12 0 F 29 9 04 0 IR L 15 12 0 1 25 2 00 0 P 25 20 0 U K 30 4 08 0 43 03 10 10 43 03 10 90 43 03 90 00 (* )( b) A rti cl es of ap pa re l an d cl ot hi ng ac ce ss or ie s an d ot he r ar ti cl es o f fu rs ki n 12 . 12 . 87 (b ) Th e as te ris k on ly co ve rs gl ov es . (d ) 10 .0 59 0: H on g K on g. 12 . 12.87 (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) 10 .0 61 0 44 11 Fi br eb oa rd of w oo d or ot he r lig ne ou s m a B ra zi l 4 00 0 00 0 3 20 0 00 0 B N L 32 0 00 0 80 0 00 0 6 00 0 00 0 l \ (* ) te ri al s w he th er or no t b o n d ed w it h re si ns or \ D K 14 7 20 0 \ f I ot he r or ga ni c su bs ta nc es D 11 1 60 0 l l I I G R 60 80 0 E 18 8 80 0 I F 56 9 60 0 \ I - IR L 28 80 0 \ \ l I l I l I 48 0 00 0 .I I \ I P 48 00 0 I \ l l U K 57 9 20 0 I 10 .0 63 0 44 12 Pl yw oo d, ve ne er ed pa ne ls an d si m ila r la m i B ra zi l 86 00 0 m 3 84 75 0 m 3 B N L 3 73 0 m 3 1 25 0 m 3 86 00 0 m 3 I (* ) n at ed w o o d In d o n es ia I D K 5 00 0 m 3 \ \ l 44 20 90 10 W oo d m ar qu et ry an d in la id w oo d M al ay si a \ D 6 52 0 m 3 \ I I l Ph ili pp in es I I l G R 16 0 m 3 I l I Si ng ap or e I I l E 1 77 0 m 3 I I I I I \ S ou th K or ea I I I I F 25 0 m 3 I I \ I \ I I | | IR L 1 7 1 0 m 3  I I I l I I I I I I I l I 73 0 m 3 I l I I I I I I I - I I l P 13 0 m 3 I I I I I U K 64 75 0 m 3 \ 10 .0 64 0 44 18 10 00 Bu ild er s' jo in er y an d ca rp en try of w oo d, in ­ - 8 85 0 00 0  I 44 18 20 00 cl ud in g ce llu la rw oo d pa ne ls | | | | I I I I I I 44 18 30 10 | | I l I I I I I I I l I I 44 18 30 90 I l I I I I I I I I I I 44 18 40 00 I I I I I I l I l I I I 44 18 90 00 I l \ \ I I | | l 10 .0 66 0 64 01 W at er pr oo f fo ot w ea r w ith ou te r so le s an d S ou th K or ea 26 0 00 0 20 8 00 0 B N L 20 80 0 52 00 0 1 00 0 00 0 I I I up pe rs of ru bb er or of pl as tic s, th e up pe rs (* ** ) I I I I D K 9 56 8 I I I I o f w hi ch ar e n ei th er fi xe d to th e so le n o r as H on g K on g I I I l D 50 54 4 I I I I I I I I se m bl ed by st itc hi ng , riv et in g, na ili ng , \ (** *) \I I I l G R 3 95 2 I I I I I I sc re w in g, pl ug gi ng or si m ila r pr oc es se s I I I I I I E 12 27 2 I I I l I I I I - I I I I I F 37 02 4 \ \ I I 64 02 O th er fo ot w ea r w ith ou te r so le s an d up pe rs I I I I l IR L 1 87 2 I l I I (* )( ** ) of ru bb er or pl as tic s l i I l I 31 20 0 I I I I I I l l i l i l i P 3 12 0 l i I | | U K 37 64 8 | | | | 10 .0 67 0 64 03 Fo ot w ea r w ith ou te r so le s of ru bb er , pl as H on g K on g 2 73 8 00 0 2 19 0 40 0 B N L 21 9 04 0 54 7 60 0 3 60 0 00 0 I I (* )( ** ) tic s, le at he r or co m po si tio n le at he r an d up ­ \ \ I I D K 10 0 75 8 I I I I pe rs of le at he r I I I I D 53 2 26 7 I l I I I I I l I I G R 41 61 8 I l I I I I I I E 12 9 23 4 I I I I I I I F 38 9 89 1 I l I I I I - I IR L 19 71 4 I I | | I I I l I 32 8 56 0 l i I I I I I I I I I P 32 85 6 I I I I I | | U K 39 6 46 2 \ \ Official Journal of the European Communities No L 350/23 (1 (2 ) (3 (4 (5 ) (6 ) (' ) (8 ) 9 (1 0) No L 350/24 10 .0 67 0 (c on t'd ) 64 03 (c on I'd ) 1 25 0 00 0 1 00 0 00 0 25 0 00 0 B ra zi l S o u th K o re a B N L D K D G R E F IR L I P U K 10 0 00 0 46 00 0 24 3 00 0 19 00 0 59 00 0 17 8 00 0 9 00 0 15 0 00 0 15 00 0 18 1 00 0 10 .0 68 0 64 04 50 0 00 0 40 0 00 0 10 0 00 0 2 40 0 00 0 H on g K on g Fo ot w ea r w ith ou te r so le s of ru bb er , pl as ­ tic s, le at he r or co m po si tio n le at he r, an d up ­ pe rs of te xt ile s m at er ia ls O th er fo ot w ea r, w ith ou te r so le s of ru bb er , of pl as tic s, of le at he r or of co m po si tio n le at h er 64 05 90 10 (* )( ** )( d) B N L 40 00 0 D K 18 40 0 D 97 20 0 G R 7 60 0 E 23 60 0 F 71 20 0 IR L 3 60 0 I 60 00 0 P 6 00 0 U K '72 40 0 Official Journal of the European Communities 10 .0 69 0 C h in a 3 40 0 00 0 2 72 0 00 0 68 0 00 0 3 40 0 00 0 O th er fo ot w ea r, w ith ou te r so le s of ot he r m at er ia ls 64 05 10 90 64 05 20 91 64 05 20 99 64 05 90 90 (* ) B N L D K D G R E F IR L I P U K 27 2 00 0 12 5 12 0 66 0 96 0 51 68 0 16 0 48 0 48 4 16 0 24 48 0 40 8 00 0 40 80 0 49 2 32 0 10 .0 70 0 66 01 H on g K on g 1 70 0 00 0 1 36 0 00 0 34 0 00 0 2 10 0 00 0 U m br el la s an d su n um br el la s, (in cl ud in g w al ki ng -s tic k um br el la s, ga rd en um br el la s an d si m ila r um br el la s) B N L 13 6 00 0 D K 62 56 0 D 33 0 48 0 G R 25 84 0 E 80 24 0 F 24 2 08 0 IR L 12 24 0 I 20 4 00 0 P 20 40 0 U K 24 6 16 0 12 . 12 . 87 (d ) 10 .0 68 0 :S ou th K or ea . 12 . 12 . 87 (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) 10 .0 71 0 69 08 10 G la ze d ce ra m ic fla gs an d pa vi ng ,h ea rth or S ou th K or ea 1 31 4 00 0 1 05 1 20 0 B N L 10 5 12 0 26 2 80 0 3 65 0 00 0 I 69 08 90 w al l til es ,g la ze d ce ra m ic m os ai c cu be s an d D K 48 35 5 I \ I th e lik e, w he th er or no to n a ba ck in g D 25 5 44 2 \ I \ I G R 19 97 3 \ I I E 62 02 1 \ \ I 1 \ F 18 7 1 14 \ I I I l l IR L 9 46 1 \ I l I \ \ I 15 7 68 0 \ I I I \ I \ I P 15 76 8 I I I I I U K 19 0 26 7 \ l \ T h ai la n d 3 65 0 00 0 2 92 0 00 0 B N L 29 2 00 0 73 0 00 0 I l l I l I l \ D K 13 4 32 0 I l I I \ I I I I I D 70 9 56 0 I I I \ ' I I I G R 55 48 0 \ I I I I I I I I E 17 2 28 0 I I I I I l \ \ F 51 9 76 0 I I I I I I l IR L 26 28 0 \ \ I I I I I l I I I l 1 43 8 00 0 \ \ I I \ I I I I l P 43 80 0 \ I I ¢ U K 52 8 52 0 - 10 .0 72 0 69 11 10 T ab le w ar e, ki tc he nw ar e, ot he r ho us eh ol d S o u th K o re a 55 0 00 0 44 0. 00 0 B N L 44 00 0 11 0 00 0 60 0 00 0 69 11 90 ar tic le s an d to ile t ar tic le s of po rc el ai n or I l I I I l D K 20 24 0 I I I I I I (* )( ** ) ch in a I l I - I I l D 10 6 92 0 I I I I l I I I l G R 8 36 0 I I I I I I I l I l I I I I E 25 96 0 I l I I I I I I I I F 78 32 0 I I I I I I I I IR L 3 96 0 I I I l I I I I - I I I 1 66 00 0 I l \ \ I I l I I P 6 60 0 I l I I U K 79 64 0 I 10 .0 74 0 69 12 00 50 C er am ic ta bl ew ar e, ki tc he nw ar e, ot he r S ou th K or ea 50 0 00 0 44 0 00 0 B N L 44 0 0 0 11 0 00 0 80 0 00 0 (* )( ** ) ho us eh ol d ar ti cl es an d to il et ar ti cl es o f I I D K 20 24 0 I I I I I l ea rth en w ar e or fin e po tte ry I I I I I D 10 6 92 0 I I I I l i I I I l I I I I G R 8 36 0 I I I I I I I I | | \ E 25 96 0 I I I I | | \ I I I I F 78 32 0 I I I \ l i IR L 3 9 6 0 I I I I 66 00 0 I I I l I I I l I I I I P 6 60 0 I I I I U K 79 6 4 0 I 10 .0 75 0 69 13 S ta tu et te s an d o th er o rn am en ta l ce ra m ic ar ­ 5 00 0 00 0 ti cl es I I Official Journal of the European Communities No L 350/25 No L 350/26 (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) 10 .0 76 0 70 12 G la ss in ne rs fo r va cu um fl as ks or fo r o th er v ac u u m v es se ls - 36 5 00 0 10 .0 77 0 70 13 (* ) G la ss w ar e of a ki nd us ed fo r ta bl e, ki tc he n, to ile t, o f f ic e , in do or de co ra tio n or si m ila r pu rp os es (o th er th an th at of he ad in g N o 70 10 or 70 18 ) . 3 00 0 00 0 10 .0 7S 55 70 14 Si gn al lin g gl as sw ar e an d op tic al el em en ts of gl as s (o th er th an th os e of he ad in g N o 70 15 no to pt ic al ly w or ke d) 40 0 00 0 10 .0 80 0 71 17 19 10 71 17 19 91 71 17 1 9 9 9 ex 71 17 90 00 (d ) Im ita tio n je w el le ry  O f ba se m et al , w he th er or no t pl at ed w ith pr ec io us m et al O th er s  O th er s ex cl ud in g im ita tio n je w el le ry of le at he r or co m po si tio n le at he r or of w oo d S o u th K o re a 2 70 0 00 0 2 16 0 00 0 B N L 21 6 00 0 D K 99 36 0 D 52 4 88 0 G R 41 04 0 E 12 7 44 0 F 38 4 48 0 IR L 19 44 0 I 32 4 00 0 P 32 40 0 U K 39 0 96 0 54 0 00 0 15 70 0 00 0 10 .0 81 0 72 07 19 19 72 07 20 59 72 14 10 00 72 15 20 00 72 15 30 00 72 15 90 90 Se m i-f in is he d pr od uc ts of iro n or no n- al lo y st ee l  C on ta in in g by w ei gh tl es s th an 0, 25 % of ca rb o n O th er ,o f ci rc ul ar or po ly go na l cr os s ­ se ct io n Fo rg ed  C on ta in in g by w ei gh t 0, 25 % or m or e of ca rb o n O fc irc ul ar or po ly go na lc ro ss -s ec tio n Fo rg ed O th er ba rs an d ro ds of iro n or no n- al lo y ste el ,n ot fu rth er w or ke d th an fo rg ed , ho t ­ ro lle d, ho t- dr aw n or ho t- ex tr ud ed , bu t ex ­ cl ud in g th os e tw is te d af te rr ol lin g  Fo rg ed O th er ba rs an d ro ds of iro n or no n- al lo y st ee l  O th er , no t fu rt he r w or ke d th an co ld ­ fo rm ed or co ld -f in is he d, co nt ai ni ng by w ei gh tl es s th an 0, 25 % of ca rb on  O th er , no t fu rt he r w or ke d th an co ld ­ fo rm ed or co ld -f in is he d co nt ai ni ng by _ w ei gh t le ss th an 0, 25 % or m or e bu t le ss th an 0, 6 % of ca rb on  O th er O th er 1 03 0 00 0 Official Journal of the European Communities i 12 . 12 . 87 (d ) 10 .0 80 0: H on g K on g. (1 (2 ) 3 4 (5 6) (7 ) (8 ) (9 ) (1 0) 12 . 12 . 87 10 .0 82 0 72 07 19 39 R o m an ia 31 0 00 0 24 8 00 0 62 00 0 31 0 00 0 B N L 24 80 0 D K 11 40 8 D 60 26 4 G R 4 7 1 2 E 14 63 2 F 44 14 4 1R L 2 23 2 I 37 20 0 P 3 72 0 U K 44 88 8 72 07 20 79 Se m i-f in is he d pr od uc ts of iro n or no n- al lo y st ee l  C on ta in in g by w ei gh tl es s th an 0, 25 % of ca rb o n O th er ,b la nk s fo r an gl es ,s ha pe s an d se ct io ns Fo rg ed  C on ta in in g by w ei gh t 0, 25 % or m or e ca rb o n B la nk s fo r an gl es , sh ap es an d se c ­ ti on s Fo rg ed A ng le s, sh ap es an d se ct io ns of iro n or no n ­ al lo y st ee l  A ng le s, sh ap es an d se ct io ns ,n ot fu rth er w or ke d th an co ld -f o rm ed or co ld fi n ­ is he d  O th er Fo rg ed O th er 7 2 1 6 6 0 10 72 16 60 90 72 16 90 50 7 2 1 6 9 0 9 1 72 16 90 99 Official Journal of the European Communities 10 .0 83 0 58 0 00 0 72 11 30 31 72 11 30 39 72 11 30 50 Fl at -r ol le d pr od uc ts of iro n or no n- al lo y st ee l of a w id th of le ss th an 60 0 m m , no t cl ad ,p la te d or co at ed  N ot fu rt h er w or ke d th an co ld -r ol le d (c ol d re du ce d) at a th ic kn es s of le ss th an 3 m m an d ha vi ng a m in im um yi el d po in t o f 27 5 M P a or a th ic kn es s of 3 m m or m or e an d ha vi ng a m in im um yi el d po in t o f 35 5 M P a O fa w id th no te xc ee di ng 50 0 m m C on ta in in g by w ei gh t le ss th an 0, 25 % of ca rb on C on ta in in g by w ei gh t 0, 25 % or m or e bu t le ss th an 0, 6 % of ca rb on  O th er , no t fu rt he r w or ke d th an co ld ­ ro lle d (c ol d- re du ce d) C on ta in in g by w ei gh tl es s th an 0, 25 % o f ca rb o n O fa w id th no te xc ee di ng 50 0 m m O th er  O th er O fa w id th no te xc ee di ng 50 0 m m C on ta in in g by w ei gh t 0, 25 % or m or e bu t le ss th an 0, 6 % of ca rb on  O th er O fa w id th no te xc ee di ng 50 0 m m 72 11 41 95 72 11 41 99 72 1 1 49 91 72 11 90 90 No L 350/27 (4 ) 5 (6 ) (7 ) (8 ) (9 (1 0) (I ) (2 ) (3 ) No L 350/28 10 .0 83 0 (c on t' d) 72 12 10 99 72 12 21 90 Fl at -r ol le d pr od uc ts of iro n or no n- al lo y st ee l, of a w id th of le ss th an 60 0 m m ,c la d, pl at ed or co at ed  P la te d or co at ed w it h ti n   O th er  ; O fa w id th no te xc ee di ng 50 0 m m  El ec tro ly tic al ly pl at ed or co at ed w ith zi n c O f st ee l o f a th ic k n es s o f le ss th an 3 m m an d ha vi ng a m in im um yi el d po in t of 27 5 M Pa or of a th ic kn es s of 3 m m or m or e an d ha vi ng a m in im um yi el d po in to f3 55 M Pa  O fa w id th no te xc ee di ng 50 0 m m O th er O fa w id th no te xc ee di ng 50 0 m m  O th er w is e pl at ed or co at ed w ith zi nc O fa w id th no te xc ee di ng 50 0 m m  Pa in te d, va rn is he d or pl as tic co at ed O th er O fa w id th no te xc ee di ng 50 0 m m O th er w is e pl at ed or co at ed  O fa w id th no te xc ee di ng 50 0 m m 72 12 29 90 72 12 30 90 72 12 40 99 Official Journal of the European Communities 72 12 50 71 72 12 50 73 72 12 50 75 72 12 50 91 72 12 50 93 72 12 50 97 72 12 50 99 72 12 60 93 72 12 60 99  C la d O fa w id th no t ex ce ed in g 50 0 m m N ot fu rt h er w or ke d th an su rf ac e ­ tr ea te d O th er O th er 10 .0 84 0 R o m an ia 1 73 5 00 0 1 38 8 00 0 34 7 00 0 1 73 5 00 0 W ire of iro n or no n- al lo y st ee l  C on ta in in g by w ei gh t le ss th an 0, 25 % of ca rb o n  C on ta in in g by w ei gh t0 ,2 5 % or m or e bu t le ss th an 0, 6 % of ca rb on B N L 13 8 80 0 D K 63 84 8 D 33 7 28 4 G R 26 37 2 E 81 89 2 F 24 7 06 4 1R L 12 49 2 I 20 8 20 0 P 20 82 0 U K 25 1 22 8 72 17 11 10 72 17 11 90 72 17 12 10 72 17 12 90 72 17 13 11 72 17 13 19 72 17 13 91 72 17 13 99 72 17 19 10 72 17 19 90 72 17 21 00 72 17 22 00 72 17 23 00 72 17 29 00 12 . 12 . 87 (I (2 ) (3 ) (4 5 (6 ) (7 ) (8 (9 ) (1 0) 12 . 12 . 87 10 .0 85 0 72 07 20 39 3 47 2 00 0 2 77 7 60 0 69 4 40 0 3 47 2 00 0 B ra zi l R o m an ia B N L D K D G R E F 1R L 1 P U K 27 7 76 0 12 7 77 0 67 4 95 7 52 77 4 16 3 87 8 49 4 41 3 24 99 8 41 6 64 0 41 66 4 50 2 74 6 ex 72 07 20 90 72 11 30 90 Official Journal of the European Communities 72 11 49 99 Se m i-f in is he d pr od uc ts of iro n or no n- al lo y st ee l  C on ta in in g by w ei gh t 0, 25 % or m or e of ca rb o n O th er , of re ct an gu la r (o th er th an sq ua re )c ro ss -s ec tio n Fo rg ed O th er O f ste el co nt ai ni ng by w ei gh t 0, 6 % or m or e of ca rb on Fl at -r ol le d pr od uc ts of iro n or no n- al lo y st ee l, of a w id th of le ss th an 60 0 m m , no t cl ad ,p la te d or co at ed  N ot fu rt he r w or ke d th an co ld -r ol le d (c ol d- re du ce d) of a th ic kn es s of le ss th an 3 m m an d ha vi ng a m in im um yi el d po in t of 27 5 M P a or o f a th ic kn es s of 3 m m or m or e an d ha vi ng a m in im um yi el d po in t of 35 5 M P a O fa w id th no te xc ee di ng 50 0 m m C on ta in in g by w ei gh t 0, 6 % or m or e o f ca rb o n  O th er , no t fu rt he r w or ke d th an co ld ­ ro lle d (c ol d- re du ce d) O th er -C on ta in in g by w ei gh t 0, 6 % or m or e o f ca rb o n  O f fr ee -c ut tin g st ee l, no t fu th er w or ke d th an co ld -f or m ed or co ld -f in is h ed O th er ba rs an d ro ds of iro n or no n- al lo y st ee l  O th er , no t fu rt he r w or ke d th an co ld ­ fo rm ed or co ld -f in is he d, co nt ai ni ng by w ei gh t0 ,6 % or m or e of ca rb on St ai nl es s ste el in in go ts or ot he r pr im ar y te rm s; se m i-f in is he d pr od uc ts of st ai nl es s st ee l  O th er O f re ct an gu la r (in cl ud in g sq ua re ) cr os s- se ct io n Fo rg ed O th er Fo rg ed 72 15 10 00 72 15 40 00 72 18 90 30 7 2 1 8 9 0 9 1 72 18 90 99 No L 350/29 (1 ) (2 ) 3 (4 ) (5 (6 ) 7) (8 ) 9) (1 0 No L 350/30 10 .0 85 0 (c on t' d) 72 19 90 91 72 19 90 99 72 20 20 31 72 20 20 39 72 20 20 51 72 20 .2 0 59 72 20 20 91 72 20 20 99 72 20 90 19 Fl at -r ol le d pr od uc ts of st ai nl es s st ee l, of a w id th o f 60 0 m m or m or e  O th er O th er Fl at -r ol le d pr od uc ts of st ai nl es s st ee l, of a w id th o f le ss th an 60 0 m m  N o t fu rt h er w or ke d th an co ld -r o ll ed (c ol d re du ce d) O fa w id th no te xc ee di ng 50 0 m m  O th er O fa w id th ex ce ed in g 50 0 m m O th er  O th er ,o fa w id th no te xc ee di ng 50 0 m m O th er ba rs an d ro ds of st ai nl es s st ee l; an ­ gl es ,s ha pe s an d se ct io ns of st ai nl es s st ee l  B ar s an d ro ds , no t fu rt he r w or ke d th an co ld -f o rm ed or co ld -f in is h ed  O th er b ar s an d ro d s 72 20 90 90 72 22 20 10 72 22 20 90 Official Journal of the European Communities 72 22 30 51 72 22 30 59 72 22 30 91 72 22 30 99 72 22 40 91 72 22 40 93 72 22 40 99 O th er  A ng le s, sh ap es an d se ct io ns O th er N o t fu rt h er w o rk ed th an co ld ­ fo rm ed or co ld -f in is h ed W ir e o f st ai n le ss st ee l 72 23 00 10 72 23 00 90 72 24 90 19 72 24 90 91 72 24 90 99 72 25 20 90 O th er al lo y st ee l in go ts or ot he r pr im ar y fo rm s; se m i-f in is he d pr od uc ts of ot he r al lo y st ee l.  O th er O f re ct an gu la r (in cl ud in g sq ua re ) cr o ss -s ec ti o n Fo rg ed O th er Fo rg ed Fl at -r ol le d pr od uc ts of ot he r al lo y st ee l, of a w id th o f 60 0 m m or m or e  O fh ig h sp ee d st ee l O th er O th er  O th er O th er 72 25 90 90 12 . 12 . 87 (1 ) (2 3 (4 ) 5 (6 (7 ) (8 ) 9 (1 0) 12 . 12 . 87 10 .0 85 0 (c on t' d) 72 26 10 91 72 26 10 99 72 26 20 39 72 26 20 59 72 26 20 79 Fl at -r ol le d pr od uc ts of ot he r al lo y- ste el ,o f a w id th o f le ss th an 60 0 m m  O f si li co n- el ec tr ic al st ee l O th er s O fa w id th no te xc ee di ng 50 0 m m  O fh ig h sp ee d ste el N ot fu rt he r w or ke d th an co ld -r ol le d (c ol d- re du ce d) O fa w id th no te xc ee di ng 50 0 m m O th er O fa w id th no te xc ee di ng 50 0 m m O th er O fa w id th no te xc ee di ng 50 0 m m N ot fu rt he r w or ke d th an su r ­ fa ce -tr ea te d, in cl ud in g cl ad ­ di ng O th er O th er  O th er N ot fu rt he r w or ke d th an co ld -r ol le d (c ol d- re du ce d) O fa w id th no te xc ee di ng 50 0 m m O th er O fa w id th ex ce ed in g 50 0 m m O th er O fa w id th no te xc ee di ng 50 0 m m N ot fu rt he r w or ke d th an su r ­ fa ce -tr ea te d, in cl ud in g cl ad ­ di ng O th er O th er 72 26 20 90 72 26 92 90 Official Journal of the European Communities 72 26 99 19 72 26 99 39 72 26 99 90 72 28 10 50 72 28 10 90 72 28 20 50 72 28 20 70 72 28 20 90 O th er ba rs an d ro ds of ot he r al lo y st ee l; an ­ gl es , sh ap es an d se ct io ns , of ot he r al lo y ste el ,h ol lo w dr ill ba rs an d ro ds ,o f al lo y of no n al lo y st ee l  Ba rs an d ro ds of hi gh sp ee d st ee l O th er Fo rg ed O th er  Ba rs an d ro ds ,o fs ili co m an ga ne se st ee l O th er Fo rg ed O th er N ot fu rt h er w or ke d th an co ld ­ fo rm ed or co ld -f in is he d No L 350/31 No L 350/32 (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) 10 .0 85 0 (c on t'd ) 72 28 40 00 72 28 50 00 72 28 60 90 72 28 70 91 72 28 70 99 72 29 10 00 72 29 20 00 72 29 90 00  O th er ba rs an d ro ds , no t fu rt he r w or ke d th an fo rg ed  O th er ba rs an d ro ds , no t fu rt he r w or ke d th an co ld -f o rm ed or co ld -f in is h ed  O th er b ar s an d ro d s O th er  A ng le s, sh ap es an d se ct io ns O th er O th er W ire of ot he r al lo y ste el - - 10 .0 86 0 73 04 10 10 73 04 10 30 73 04 10 90 (* ) 73 04 20 91 73 04 20 99 73 04 31 91 - 73 04 3 1 9 9 73 04 39 10 73 04 39 51 73 04 39 59 73 04 39 91 73 04 39 93 73 04 39 99 73 04 41 90 73 04 49 10 73 04 49 91 73 04 49 99 Tu be s, pi pe s an d ho llo w pr of ile s, se am le ss , of iro n (o th er th an ca st iro n) or st ee l  Li ne pi pe s of a ki nd us ed fo r oi l or ga s pi pe lin es  C as in g, tu bi ng an d dr ill pi pe ,o f a ki nd us ed in th e dr ill in g fo ro il or ga s O th er  O th er , of ci rc ul ar cr os s- se ct io n, of iro n or no n- al lo y st ee l C ol d- dr aw n or co ld -r ol le d (c ol d- re ­ du ce d) O th er O th er U nw or ke d, st ra ig ht an d of un i ­ fo rm w al l-t hi ck ne ss ,f or us e so le ly in th e m an u fa ct u re o f tu b es an d pi pe s w ith ot he r cr os s- se ct io ns an d w al l- th ic kn es s O th er O th er O th er  O th er , of ci rc ul ar cr os s- se ct io n of st ai n ­ le ss st ee l C ol d- dr aw n or co ld -r ol le d (c ol d- re ­ du ce d) O th er O th er U nw or ke d, st ra ig ht an d of un i- , fo rm w al l-t hi ck ne ss ,f or us e so le ly in th e m an u fa ct u re o f tu b es an d pi pe s w ith ot he r cr os s- se ct io ns an d w al l- th ic kn es se s O th er O th er N 6 90 0 00 0 - Official Journal of the European Communities 12 . 12 . 87 (1 ) (2 ) 3 (4 ) 5 (6 ) 7) (8 9 (1 0) 12 . 12 . 87 10 .0 86 0 (c on t'd ) 73 04 51 1 1 73 04 51 19 O th er ,o f ci rc ul ar cr os s^ se ct io n, of ot he r al lo y st ee l  C ol d- dr aw n or co ld -r ol le d (c ol d- re ­ du ce d) St ra ig ht an d of un ifo rm w al l ­ th ic kn es s, of al lo y st ee l co nt ai ni ng by w ei gh t no t le ss th an 0, 9. % bu t no t m or e th an 1, 15 % of ca rb on , no t le ss th an 0, 5 % bu t no t m or e th an 2 % of ch ro m iu m an d no t m or e th an 0, 5 % of m ol yb de nu m O th er O th er  O th er 73 04 51 91 73 04 51 99 73 04 59 10 73 04 59 31 73 04 59 39 73 04 59 91 73 04 59 93 73 04 59 99 73 04 .9 0 90 73 05 11 00 73 05 12 00 73 05 19 00 Official Journal of the European Communities  O th er O th er O th er tu be s an d pi pe s (f or ex am pl e, w el d ­ ed ,r iv et ed or si m ila rly cl os ed )h av in g in te r ­ na l an d ex te rn al ci rc ul ar cr os s- se ct io ns ,t he ex te rn al di am et er o f w hi ch ex ce ed s 40 6, 4 m m ,o fi ro n or st ee l  Li ne pi pe of a ki nd us ed fo r oi l or ga s pi pe lin es  C as in g of a ki nd us ed in th e dr ill in g fo r oi lo rg as  O th er ,w el de d  O th er 73 05 20 10 73 05 20 90 73 05 31 00 73 05 39 00 73 05 90 00 73 06 10 11 73 06 10 19 73 06 10 90 O th er tu be s, pi pe s an d ho llo w pr of ile s (f or ex am pl e, op en se am or w el de d, riv et ed or si m ila rly cl os ed ), of iro n or st ee l  Li ne pi pe of a ki nd us ed fo r oi l or ga s pi pe lin es  C as in g an d tu bi ng of a ki nd us ed in th e dr ill in g fo ro il or ga s  O th er , w el de d, of ci rc ul ar cr os s- se ct io n, of iro n or no n- al lo y st ee l O th er 73 06 20 00 73 06 30 21 73 06 30 29 73 06 30 30 73 06 30 51 73 06 30 59 73 06 30 71 73 06 30 79 73 06 30 90 No L 350/33 (I ) (2 ) 3 (4 5) 6) 7) (8 ) (9 10 No L 350/34 10 .0 86 0 (c on t' d) 73 06 40 91 73 06 40 99 73 06 50 91 73 06 50 99 73 06 60 31 73 06 60 39 73 06 60 90 73 06 90 00 (* ) O th er , w el de d , of ci rc ul ar cr os s- se ct io n , o f st ai n le ss st ee l O th er O th er , w el de d , of ci rc ul ar cr os s- se ct io n , of ot he ra llo y ste el  O th er O th er , w el de d , of no n- ci rc ul ar cr os s ­ se ct io n O th er O th er 7 2 00 0 56 9 60 0 14 2 40 0 2 30 0 00 0 10 .0 87 0 S o u th K o re a St ra nd ed w ire ,r op es ,c ab le s, pl ai te d ba nd s, sl in gs an d th e lik e, of .ir on or st ee l, no t el ec tri ca lly in su la te d  St ra nd ed w ire ,r op es an d ca bl es O th er  O th er O th er 73 12 73 12 73 12 73 12 73 12 J3 12 73 12 73 12 73 12 10 30 10 50 10 71 10 75 10 79 10 91 10 95 10 99 90 90 B N L 56 96 0 D K 26 20 2 D 13 84 13 G R 10 82 2 E 33 60 6 F 10 1 38 9 IR L 5 12 6 I 85 44 0 P 8 54 4 U K 10 3 09 8 Official Journal of the European Communities 10 .0 88 0 73 17 1 50 0 00 0 N ai ls ,t ac ks ,d ra w in g pi ns ,c or ru ga te d na ils , st ap le s (o th er th an th os e of he ad in g N o 83 05 ) an d si m ila r ar tic le s of iro n or st ee l, w he th er or no t w ith he ad s of ot he r m at er ia l, bu t ex cl ud in g su ch ar tic le s w ith he ad s of co pp er 10 .0 89 0 98 5 50 0 78 8 40 0 19 7 10 0 1 40 0 00 0 73 18 12 10 73 18 12 90 C h in a H on g K on g Sc re w s, bo lts , nu ts , co ac h- sc re w s, sc re w ho ok s, riv et s, co tte rs , co tte r- pi ns , w as he rs (in cl ud in g sp rin g w as he rs ) an d si m ila r ar ti ­ cl es o f ir on or st ee l  T h re ad ed ar ti cl es O th er w o o d sc re w s B N L 78 84 0 D K 36 26 4 D 19 1 58 2 G R 14 98 0 E 46 51 6 F 14 0 33 5 IR L 7 09 6 I 11 8 26 0 P 11 82 6 U K 14 2 70 1 12 . 12 . 87 (I ) (2 ) (3 ) (4 ) 5) 6 (7 ) 8 (9 (1 0) 12 . 12 . 87 10 .0 92 0 ex 74 07 21 90 B ra zi l 2 20 0 00 0 1 76 0 00 0 44 0 00 0 2 20 0 00 0 C op pe rb ar s, ro ds an d pr of ile s  O fc op pe r al lo ys O fc op pe r- zi nc ba se al lo ys (b ra ss ) H ol lo w pr of ile s  O f co pp er -n ic ke l ba se al lo ys (c up ro ­ ni ck el ) or co pp er -n ic ke l- zi nc ba se al lo ys (n ic ke l si lv er ) B N L D K D G R E F IR L I P U K 17 6 00 0 80 96 0 42 7 68 0 33 44 0 10 3 84 0 31 3 28 0 15 84 0 26 4 00 0 26 40 0 31 8 56 0 ex 74 07 22 10 H ol lo w pr of ile s O f co pp er -n ic ke l-z in c ba se al lo ys (n ic ke l si lv er ) H ol lo w pr of ile s  O th er H ol lo w pr of ile s C op pe rt ub es an d pi pe s ex 74 07 22 90 ex 74 07 29 00 74 11 10 .0 92 5 V en ez u el a 6 00 0 00 0 4 80 0 00 0 20 0 00 0 6 00 0 00 0 A lu m in iu m ba rs ,r od s an d pr of ile s, ex cl ud ­ in g ho llo w pr of ile s A lu m in iu m w ir e 76 04 10 10 76 04 10 90 76 04 29 10 76 04 29 90 76 05 (* )( ** ) B N L D K D G R F S F R IR 1 P O U K 48 0 00 0 22 0 80 0 1 16 6 40 0 91 20 0 28 3 20 0 85 4 40 0 43 20 0 72 0 00 0 72 00 0 86 8 80 0 Official Journal of the European Communities 10 .0 93 0 C h in a 2 00 0 00 0 1 60 0 00 0 40 0 00 0 2 60 0 00 0 82 03 20 10 82 03 20 90 Pl ie rs (in cl ud in g cu tti ng pl ie rs ) pi nc er s, tw ee ze rs an d si m il ar to o ls B N L D K D G R E F IR L I P U K 16 0 00 0 73 60 0 36 8 80 0 30 40 0 94 40 0 28 4 80 0 14 40 0 24 0 00 0 24 00 0 28 9 60 0 10 .0 94 0 82 05 C h in a 9 19 8 00 0 7 35 8 40 0 I 83 9 60 0 9 19 8 00 0 H an dt oo ls (i nc lu di ng gl az ie rs ' di am on ds ) no t el se w he re sp ec ifi ed or in cl ud ed ; bl ow la m ps ; vi ce s, cl am ps an d th e lik e, ot he r th an an d fo rp ar ts of ,m ac hi ne to ol s; an vi ls ; po rta bl e fo rg es ; ha nd or pe da l-o pe ra te d gr in di ng w he el s w ith fr am ew or ks B N L D K D G R E F IR L I P U K 73 5 84 0 33 8 48 6 1 78 8 09 1 13 9 81 0 43 4 14 6 1 30 9 79 5 66 22 6 1 10 3 76 0 11 0 37 6 1 33 1 87 0 No L 350/35 (I ) (2 (3 4 (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) No L 350/36 0. 09 40 82 06 00 00 To ol s of tw o or m or e of he ad in g N os 82 02 to 82 05 ,p ut up in se ts fo rr et ai ls al e (c on t'd ) 10 .0 95 0 35 0 00 0 28 0 00 0 70 00 0 1 05 0 00 0 S o u th K o re a (* ** ^ 82 11 10 00 82 11 91 90 82 11 92 90 82 11 93 90 K ni ve s w ith cu tti ng bl ad es ,s er ra te d or no t (in cl ud in g pr un in g kn iv es ), ot he r th an kn iv es of he ad in g N o 82 08 , ex cl ud in g kn iv es w it h h an d le s o f b as e m et al B N L 28 00 0 D K 12 88 0 D 68 04 0 G R 5 32 0 E 16 52 0 F 49 84 0 1R L 2 52 0 I 42 00 0 P 4 20 0 U K 50 68 0 B N L 80 00 0 D K 36 80 0 D 19 4 40 0 G R 15 20 0 E 47 20 0 F 14 2 40 0 IR L 7 20 0 I 12 0 00 0 P 12 00 0 U K 14 4 80 0 H on g K on g 1 00 0 00 0 80 0 00 0 20 0 00 0 Official Journal of the European Communities 10 .0 97 0 83 01 H on g K on g 1 31 4 00 0 1 05 1 20 0 26 2 80 0 1 90 0 00 0 Pa dl oc ks an d lo ck s (k ey , co m bi na tio n or el ec tri ca lly op er at ed ), of ba se m et al ;c la sp s an d fr am es w ith cl as ps ,i nc or po ra tin g lo ck s of ba se m et al ;k ey s fo r an y of th e fo re go in g ar tic le s, of ba se m et al B N L 10 5 12 0 D K 48 35 2 D 25 5 44 0 G R 19 97 6 E 62 02 4 F 18 7 11 2 IR L 9 46 4 1 15 7 68 0 P 15 76 8 U K 19 0 26 4 12 . 12 . 87 (1 ) (2 ) (3 ) (4 ) (5 ) (7 ) (8 ) (9 ) (1 0) (6 ) 10 .0 98 0 8 60 0 00 0 6 88 0 00 0 1 72 0 00 0 8 60 0 00 0 Si ng ap or e B ra zi l Pu m ps an d co m pr es so rs Pu m ps (h an d or fo ot op er at ed )f or in fla tin g pn eu m at ic ty re s an d th e lik e; ot he r pu m ps an d co m pr es so rs B N L 68 8 00 0 D K 31 6 48 0 D 1 67 1 84 0 G R 13 0 72 0 E 40 5 92 0 F 1 22 4 64 0 1R L 61 92 0 I 1 03 2 00 0 P 10 3 20 0 U K 1 24 5 28 0 54 14 10 3 0 84 14 10 50 84 14 10 90 84 14 20 91 84 14 20 99 84 14 30 30 84 14 30 91 84 14 30 99 84 14 40 10 84 14 40 90 84 14 80 21 84 14 80 29 84 14 80 31 84 14 80 39 84 14 80 41 84 14 80 49 84 14 80 60 84 14 80 71 84 14 80 79 84 14 80 90 10 .0 99 0 B ra zi l 2 40 0 00 0 1 92 0 00 0 48 0 00 0 2 40 0 00 0 Se w in g m ac hi ne s, ot he r th an bo ok -s ew in g m ac hi ne s of he ad in g N o 84 40 84 52 10 11 84 52 10 19 84 52 10 90 84 52 21 00 84 52 29 00 to ro o o o 3 o £1 o c "I 3 o ? &lt;t&gt; m e -1 o T3 n&gt; OS 3 o o 3 3 c 3 _ a ' V I z o r o \ B N L 19 2 00 0 D K 88 32 0 D 46 6 56 0 G R 36 48 0 E 11 3 28 0 F 34 1 76 0 IR L 17 28 0 1 28 8 00 0 P 28 80 0 U K 34 7 52 0 10 .1 01 0 S ou th K or ea 15 00 0 00 0 12 00 0 00 0 3 00 0 00 0 15 00 0 00 0 A ut om at ic da ta -p ro ce ss in g m ac hi ne s an d un its th er eo f; m ag ne tic or op tic al re ad er s, m ac hi ne s fo r tra ns cr ib in g da ta in to da ta m ed ia in co de fo rm ,m ac hi ne s fo r pr oc es s ­ in g su ch da ta ,n ot el se w he re sp ec ifi ed or in ­ cl ud ed ,o th er th an fo r us e in ci vi l ai rc ra ft B N L 1 20 0 00 0 D K 55 2 00 0 D 2 91 6 00 0 G R 22 8 00 0 E 70 8 00 0 F 2 13 6 00 0 IR L 10 8 00 0 I 1 80 0 00 0 P 18 0 00 0 U K 2 17 2 00 0 84 71 10 90 84 71 20 40 84 71 20 50 84 71 20 60 84 71 20 90 84 71 91 40 84 71 91 50 84 71 91 60 84 71 91 90 84 71 92 90 84 71 93 40 84 71 93 50 84 71 93 60 84 71 93 90 84 71 99 10 84 71 99 30 84 71 99 90 (1 ) (2 ) (3 ) (4 ) (5 ) (6 (7 ) (8 ) (9 ) (1 0) No L 350/38 10 .1 02 0 Si ng ap or e 2 00 0 00 0 1 60 0 00 0 40 0 00 0 2 00 0 00 0 84 82 10 10 (* ) Ba ll be ar in gs , w ith gr ea te st ex te rn al di am ­ et er no te xc ee di ng 30 m m B N L 16 0 00 0 D K 73 60 0 D 38 8 80 0 G R 30 40 0 E 94 40 0 F 28 4 80 0 1R L 14 40 0 I 24 0 00 0 P 24 00 0 U K 28 9 60 0 10 .1 03 0 1 1 68 0 00 0 El ec tri c m ot or s an d ge ne ra to rs an d el ec tri c ge ne ra tin g se ts an d ro ta ry co nv er te rs , ex ­ cl ud in g sy nc hr on ou s m ot or s of an ou tp ut no te xc ee di ng 18 W Official Journal of the European Communities 85 01 10 91 85 01 10 93 85 01 10 99 85 01 20 90 85 01 31 90 85 01 32 91 85 01 32 99 85 01 33 91 85 01 33 99 85 01 34 50 85 01 34 91 85 01 34 99 85 01 40 90 85 01 51 90 85 01 52 91 85 01 52 93 85 01 52 99 85 01 53 50 85 01 53 91 85 01 53 99 85 01 61 91 85 01 61 99 85 01 62 90 85 01 63 90 85 01 69 00 85 02 11 90 85 02 12 90 85 02 13 91 85 02 13 99 85 02 20 91 85 02 20 99 85 02 30 91 85 02 30 99 85 02 40 90 85 04 ,3 1 90 ex 85 04 31 90 O th er tra ns fo rm er s ha vi ng a po w er ha n ­ dl in g ca pa ci ty no te xc ee di ng 1k V A O th er To be us ed w ith to ys 12 . 12 . 87 (I ) (2 (3 (4 ) (5 (6 ) 7 8 (9 ) 10 12 . 12 . 87 10 .1 04 5 85 16 50 00 M ic ro w av e o v en s S ou th K or ea 1 50 0 00 0 1 20 0 00 0 30 0 00 0 1 50 0 00 0 B N L D K D G R E F IR L I P U K 12 0 00 0 55 20 0 29 1 60 0 22 80 0 70 80 0 21 3 60 0 10 80 0 18 0 00 0 18 00 0 21 7 20 0 1 40 0 00 0 13 50 0 00 0 10 . 05 S ou th K or ea 7 00 0 00 0 5 60 0 00 0 Tu rn ta bl es (r ec or d- de ck s) , re co rd pl ay er s, ca ss et te -p la ye rs ,a nd ot he rs ou nd pr od uc in g ap pa ra tu s no t in co rp or at in g a so un d re ­ co rd in g de vi ce M ag ne tic ta pe re co rd er s an d ot he r so un d re co rd in g ap pa ra tu s w he th er or no t in co r ­ po ra tin g a so un d re pr od uc in g de vi ce ex ­ cl ud in g ci ne m at og ra ph ic so un d re co rd er s 85 19 85 20 10 00 85 20 20 00 85 20 31 19 85 20 31 30 85 20 31 90 85 20 39 10 85 20 39 90 ex 85 20 90 90 B N L D K D G R E F IR L I P U K 56 0 00 0 25 7 60 0 1 36 0 80 0 10 6 40 0 33 0 40 0 99 6 80 0 50 40 0 84 0 00 0 84 00 0 1 01 3 60 0 Official Journal of the European Communities 85 20 31 11 O th er m ag ne tic ta pe re co rd er s in co rp or at ­ in g so un d re pr od uc in g ap pa ra tu s  C as se tte ty pe : W ith bu ilt -in am pl ifi er an d on e or m or e bu ilt -in lo ud sp ea ke rs C ap ab le of op er at in g w ith ou t an ex te rn al so ur ce Ã ³f po w er 10 .1 05 2 V id eo re co rd in g or re pr od uc in g ap pa ra tu s S o u th K o re a 2 20 0 00 0 1 76 0 00 0 44 0 00 0 2 20 0 00 0 85 21 85 28 10 30 85 28 10 11 85 28 10 19 B N L D K D G R E F IR L I P U K 17 6 00 0 80 96 0 42 7 68 0 33 44 0 10 3 84 0 31 3 28 0 15 84 0 26 4 00 0 26 40 0 31 8 56 0 No L 350/39 No L 350/40 (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) (1 0) 10 .1 05 3 85 23 Pr ep ar ed un re co rd ed m ed ia fo r so un d re H on g K on g 6 00 0 00 0 4 80 0 00 0 B N L 48 0 00 0 1 20 0 00 0 6 00 0 00 0 1 co rd in g or si m ila rr ec or di ng of ot he r ph en o S o u th K or ea \ \ D K 22 0 80 0 \ I m en a ot he rt ha n pr od uc ts of C ha pt er 37 \ D 1 16 6 40 0 l \ I I G R 91 20 0 l 85 24 R ec or ds , ta pe s an d ot he r re co rd ed m ed ia I E 28 3 20 0 \ I fo r so un d or ot he r si m ila rly re co rd ed ph en F 85 4 40 0 \ \ om en a, in cl ud in g m at ric es an d m as te rs fo r \ 1R L 43 20 0 l I I th e pr od uc tio n of re co rd s bu t ex cl ud in g \ I l I 1 72 0 00 0 \ pr od uc ts of C ha pt er 37 \ I l I P 72 00 0 \ U K 86 8 80 0 10 .1 05 5 85 28 10 40 Te le vi si on re ce iv er s (in cl ud in g vi de o m on i S ou th K or ea 65 0 00 0 52 0 00 0 B N L 52 00 0 13 0 00 0 3 50 0 00 0 85 28 10 50 to rs an d vi de o pr oj ec to rs ) w he th er or no t (* ** ) \ \ l D K 23 92 0 \ 85 28 10 71 co m bi ne d in th e sa m e ho us in g, w ith ra di o H on g K on g I - I \ D 12 6 36 0 I I I 85 28 10 73 br oa dc as t re ce iv er s or so un d or vi de o re ­ (* ** ) I I I I G R 9 88 0 I \ 85 28 10 79 co rd in g or re pr od uc in g ap pa ra tu s Si ng ap or e \ E 30 68 0 I \ I I C ol ou r te le vi si on re ce iv er s, w ith in te gr al (* ** ) I I I l F 92 56 0 I I I I l tu b e I I l IR L 4 68 0 I I I - I I I I I l 1 78 00 0 I I I I I I I I I I I l P 7 80 0 I I U K 94 12 0 10 .1 06 0 85 27 11 10 R ec ep tio n ap pa ra tu s fo r ra di o- te le ph on y, H on g K on g 65 0 00 0 52 0 00 0 B N L 52 00 0 13 0 00 0 4 00 0 00 0 85 27 11 90 ra di o- te le gr ap hy or ra di o- br oa dc as tin g, (* ** ) I I I l D K 23 92 0 I I 85 27 11 91 w he th er or no t co m bi ne d in th e sa m e ho us Si ng ap or e I I I I D 12 6 36 0 I I I I 85 27 21 10 in g w ith re co rd in g or re pr od uc in g ap pa ra tu s (** *) | I I I I G R 9 88 0 I I I 85 27 21 90 or a cl oc k S ou th K or ea I l I I E 30 68 0 I l I I 85 27 29 00 l i (* ** ) I \ \ \ F 92 56 0 85 27 31 10 I l I l IR L 4 68 0 I - I I l 85 27 31 91 I l I l I 78 00 0 l i I l 85 27 31 99 I l \ P 7 80 0 l i I l 85 27 32 00 - \ I I I I U K 94 12 0 I l 85 27 39 10 I I I l I I I I I l 85 27 39 91 I I I l I l I l 85 27 39 99 I I I l I l I l I l 85 27 90 91 I - I I I I I I l I l 85 27 90 99 \ \ \ \ \ \ \ \ 85 28 10 91 Te le vi si on re ce iv er s (in cl ud in g vi de o m on i- I I I I I l l I I I l 85 28 10 99 to rs an d vi de o, pr oj ec to rs ), w he th er or no t I I I I I l I l | 85 28 20 10 co m bi ne d in th e sa m e ho us in g, w ith ra di o I I I l I l l i 85 28 20 71 br oa dc as t re ce iv er s or so un d or vi de o re I l I I 85 28 20 73 co rd in g or re pr od uc tio n ap pa ra tu s, ex cl ud I l I I l I I 85 28 20 79 in g vi de o re co rd in g or re pr od uc in g ap pa ra I l I I 85 28 20 90 tu s in co rp or at in g a vi de o tu ne r an d go od s I - I I I I I I l I I \ I I of su bh ea di ng s 85 28 10 50 , 85 28 10 71 , I l I I 85 28 10 73 ,8 52 8 10 79 Official Journal of the European Communities 12 . 12 . 87 (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) 9) (1 0) 12 . 12 . 87 10 .1 06 0 (c on t'd ) Pa rts su ita bl e fo r us e so le ly or pr in ci pa lly w ith th e ap pa ra tu s of he ad in g N os 85 25 to 85 28 ex cl ud in g ca bi ne ts an d ca se s 85 29 10 20 85 29 10 31 85 29 10 39 85 29 10 40 85 29 10 50 85 29 10 70 85 29 10 90 85 29 90 90 72 0 00 0 3 60 0 00 0 10 .1 07 0 85 32 El ec tri ca l ca pa ci to rs , fix ed , va ria bl e or ad ­ ju st ab le (p re -s et ) Si ng ap or e S ou th K or ea 3 60 0 00 0 2 88 0 00 0 B N L 28 8 00 0 D K 13 2 48 0 D 69 9 84 0 G R 54 72 0 E 16 9 92 0 F 51 2 64 0 IR L 25 92 0 I 43 2 00 0 P 43 20 0 U K 52 1 28 0 10 .1 09 0 1 45 0 00 0 El ec tri c fil am en t la m ps , in cl ud in g se al ed be am la m p un its ,e xc lu di ng th os e of a ki nd us ed fo rp ro je ct or s Official Journal df the European Communities 85 39 10 90 85 39 21 30 85 39 21 91 85 39 21 99 85 39 22 10 85 39 22 90 85 39 29 3 1 85 39 29 39 85 39 29 91 85 39 29 99 10 .1 09 4 S o u th K or ea 1 60 0 00 0 28 0 00 0 32 0 00 0 1 60 0 00 0 85 40 1 1 10 85 40 11 30 85 40 1 1 90 C at ho de -r ay te le vi si on pi ct ur e tu be s in cl ud ­ in g vi de o m on ito rc at ho de -r ay tu be s  C o lo u r B N L 12 8 00 0 D K 58 88 0 D 3 1 1 04 0 G R 24 32 0 E 75 52 0 F 22 7 84 0 IR L 11 52 0 I 19 2 00 0 P 19 20 0 U K 23 1 68 0 10 .1 09 6 1 00 0 00 0 85 40 12 10 85 40 12 30 85 40 30 00 C at ho de -r ay te le vi si on pi ct ur e tu be s, in ­ cl ud in g vi de o m on ito r ca th od e- ra y tu be s  B la ck an d w hi te or o th er m o n o ch ro m e w ith a di ag on al m ea su re m en t of th e sc re en no te xc ee di ng 52 cm  O th er ca th od e- ra y tu be s No L 350/41 (I ) (2 ) 3 4 (5 6) (' ) 8) (9 (1 0 No L 350/42 10 .1 10 0 85 41 60 00 M ou nt ed pi ez oe le ct ric cr ys ta ls 2 30 0 00 0 10 .1 11 0 53 0 00 0 42 4 00 0 10 6 00 0 3 30 0 00 0 H on g K on g Si ng ap or e /* * * \ Th er m on ic , co ld ca th od e or ph ot oc at ho de va lv es an d tu be s  P ar ts D io de s, tr an si st or s, an d si m ila r se m ic on ­ du ct or de vi ce s, lig ht em itt in g di od es B N L 42 40 0 D K 19 50 4 D 10 3 03 2 G R 8 05 6 E 25 01 6 F 75 47 2 IR L 3 81 6 I 63 60 0 P 6 36 0 U K 76 74 4 85 40 91 00 85 40 99 00 85 41 10 10 85 41 10 91 85 41 10 99 85 41 21 10 85 41 21 90 85 41 29 10 85 41 29 90 85 41 30 10 85 41 30 90 85 41 40 10 85 41 50 10 85 41 50 90 85 41 90 00 85 42 11 10 85 42 11 30 85 42 11 71 85 42 11 75 85 42 11 91 85 42 11 99 85 42 19 10 85 42 19 20 85 42 19 30 85 42 19 50 85 42 19 70 85 42 19 90 85 42 20 00 85 42 80 00 85 42 90 00 S o u th K o re a 3 30 0 00 0 2 64 0 00 0 66 0 00 0 El ec tri c in te gr at ed ci rc ui ts an d m ic ro as se m ­ bl ie s Official Journal of the European Communities B N L 26 4 00 0 D K 12 1 44 0 D 64 1 52 0 G R 50 16 0 E 15 5 76 0 F 46 9 92 0 IR L " 23 76 0 I 39 6 00 0 P 39 60 0 U K 47 7 84 0 10 .1 12 0 S ou th K or ea 50 00 0 00 0 40 00 0 00 0 10 00 0 00 0 64 00 0 00 0 M ot or ve hi cl es ,n ew ,o f a cy lin de r ca pa ci ty no te xc ee di ng 3 00 0 cm 3 87 03 21 10 87 03 22 10 87 03 23 10 87 03 31 10 87 03 32 10 ex 87 03 33 10 ex 87 03 90 90 B N L 4 00 0 00 0 D K 1 84 0 00 0 D 9 72 0 00 0 G R 76 0 00 0 E 2 36 0 00 0 F 7 12 0 00 0 IR L 36 0 00 0 I 6 00 0 00 0 P 60 0 00 0 U K 7 24 0 00 0 10 .1 12 5 87 04 21 91 87 04 31 91 4 00 0 00 0 O th er ne w m ot or ve hi cl es fo r th e tra ns po r ­ ta ti on o f fo od s 12 . 12 . 87 (1 (2 ) (3 (4 ) 5) 6) (7 (8 ) (9 ) (1 0) 12 . 12 . 87 10 .1 13 0 90 03 Fr am es an d m ou nt in gs fo r sp ec ta cl es ,g og ­ gl es or th e lik e an d pa rts th er eo f S ou th K or ea 3 29 2 00 0 2 63 3 60 0 65 8 40 0 3 50 0 00 0 B N L 26 3 36 0 D K 12 1 14 6 D 63 9 96 4 G R 50 03 9 E 15 5 38 2 F 46 8 78 1 IR L 23 70 2 I 39 5 04 0 P 39 50 4 U K 47 6 68 2 10 .1 16 0 9 50 0 00 0 ex 91 01 11 00 ex 91 01 12 00 ex 91 01 19 00 91 01 91 00 (d ) ex 91 02 11 00 ex 91 02 12 00 ex 91 02 19 00 ex 91 02 91 00 (d ) W ris t-w at ch es , po ck et -w at ch es an d ot he r w at ch es ,i nc lu di ng st op -w at ch es , w ith ca se of pr ec io us m et al or cl ad w ith pr ec io us m e ­ ta l  W ris t-w at ch es , ba tte ry or ac cu m ul at or po w er ed ,w he th er or no t in co rp or at in g a st op -w at ch fa ci lit y Q ua rt z w at ch es  O th er B at te ry or ac cu m ul at or po w er ed Q ua rt z w at ch es W ris t-w at ch es , po ck et -w at ch es an d ot he r w at ch es ,i nc lu di ng st op -w at ch es ,o th er th an th os e of he ad in g N o 91 01  W ris t-w at ch es , ba tte ry or ac cu m ul at or po w er ed ,w he th er or no t in co rp or at in g a st op -w at ch fa ci lit y Q ua rtz w at ch es  O th er B at te ry or ac cu m ul at or po w er ed Q ua rt z w at ch es Official Journal of the European Communities 10 .1 17 0 91 03 30 0 00 0 C lo ck s w ith w at ch m ov em en ts , ex cl ud in g cl oc ks of he ad in g N o 91 04 10 .1 18 0 91 05 O th er cl oc ks 1 31 4 00 0 1 05 1 20 0 26 2 80 0 3 00 0 00 0 H on g K on g /* ** ) B N L 10 5 12 0 D K 48 35 5 D 25 5 44 2 G R 19 97 3 E 62 02 1 F 18 7 11 4 IR L 9 46 1 I 15 7 68 0 P 15 75 8 U K 19 0 26 7 No L 350/43 (d ) 10 .1 16 0: H on g K on g. (1 ) (2 ) (3 ) (4 (5 ) 6 (7 ) (8 (9 ) (1 0 10 .1 19 0 91 08 4 50 0 00 0 W at ch m ov em en ts , co m pl et e an d as se m ­ b le d No L 350/44 10 .1 20 0 91 11 W at ch ca se s an d pa rts th er eo f 60 0 00 0 48 0 00 0 12 0 00 0 H on g K on g (* ** ) 1 80 0 00 0 B N L D K D G R E F IR L I P U K 48 00 0 22 08 0 11 6 64 0 9 12 0 28 32 0 85 44 0 4 32 0 72 00 0 7 20 0 86 88 0 10 .1 20 5 91 13 20 00 9 1 1 3 9 0 10 32 0 00 0 W at ch -s tra ps , w at ch -b an ds an d w at ch ­ br ac el et s, an d pa rts th er eo f  O fb as e m et al ,w he th er or no tg ol d or sil ­ ve rp la te d  O fl ea th er or co m po si tio n le at he r 10 .1 21 0 92 01 10 00 U pr ig ht pi an os ,n ew 1 10 0 00 0 88 0 00 0 22 0 00 0 3 30 0 00 0 S ou th K or ea B N L 88 00 0 D K 40 48 0 D 21 3 84 0 G R 16 72 0 E 5 1 9 2 0 F 15 6 64 0 IR L 7 92 0 I 13 2 00 0 P 13 20 0 U K 15 9 28 0 Official Journal of the European Communities 10 .1 26 0 O th er fu rn itu re an d pa rts th er eo f 5 50 0 00 0 94 03 10 10 94 03 10 51 94 03 10 59 94 03 10 91 94 03 10 93 94 03 10 99 94 03 20 91 94 03 20 99 94 03 30 11 94 03 30 19 94 03 30 91 94 03 30 99 94 03 40 00 94 03 50 00 94 03 60 10 94 03 60 30 94 03 60 90 94 03 70 90 94 03 80 00 94 03 90 10 94 03 90 30 94 03 90 90 (* ) 12 . 12 . 87 (1 ) (2 ) (3 (4 ) (5 ) (6 ) 7) (8 ) (" ) (1 0) 12 . 12 . 87 10 .1 26 5 94 05 91 19 H on g K on g R o m an ia 1 00 0 00 0 80 0 00 0 20 0 00 0 1 00 0 00 0 Pa rts of gl as s: ar tic le s fo r el ec tri ca l lig ht in g fit tin gs (e xc lu di ng se ar ch lig ht s an d sp ot ­ lig ht s)  O th er (fo r ex am pl e, di ff us er s, ce ili ng lig ht s, bo w ls , cu ps , la m ps ha de s, gl ob es , tu lip -s ha pe d pi ec es ) B N L 80 00 0 D K D G R E F IR L I P U K 36 80 0 19 4 40 0 15 20 0 47 20 0 14 2 40 0 7 20 0 12 0 00 0 12 00 0 14 4 80 0 10 .1 26 8 94 06 00 00 Pr ef ab ric at ed bu ild in gs of w oo d 65 0 00 0 10 .1 28 0 80 0 00 0 64 0 00 0 16 0 00 0 1 40 0 00 0 C h in a H on g K on g 96 03 29 10 96 03 29 30 96 03 29 90 96 03 30 10 96 03 30 90 96 03 40 10 96 03 90 91 (d ) Sh av in g br us he s, ha irb ru sh es , na ilb ru sh es , ey el as h br us he s, an d ot he rt oi le tb ru sh es fo r us e on th e pe rs on , in cl ud in g su ch br oo m s co ns tit ut in g pa rts of ap pl ia nc es A rti st s' br us he s, w rit in g br us he s an d si m ila r br us he s, fo r th e ap pl ic at io n of co sm et ic s Pa in t, di st em pe r, va rn is h or si m ila r br us he s, ro ad -s w ee pi ng br us he s, ho us eh ol d ty pe br oo m s an d br us he s, in cl ud in g sh oe br us h ­ es , an d cl ot he s br us he s, an d br us he s fo r gr oo m in g an im al s Official Journal of the European Communities 10 .1 30 0 S ou th K or ea 10 02 0 00 0 8 01 6 00 0 2 00 4 00 0 19 82 0 00 0 97 03 (d ) O th er to ys ,r ed uc ed siz e (s ca le ) m od el s an d si m ila r re cr ea tio na l m od el s w or ki ng or no t, pu zz le s of al ls or ts B N L D K D G R E F IR L I P U K 64 00 0 29 44 0 15 5 52 0 12 16 0 37 76 0 11 3 92 0 5 76 0 96 00 0 9 60 0 1 15 84 0 B N L D K D G R E F IR L I P U K B N L D K D G R E F IR L I P U K 80 1 60 0 36 8 73 6 1 94 7 88 8 15 2 30 4 47 2 94 4 1 42 6 84 8 72 14 4 1 20 2 40 0 12 0 24 0 1 45 0 89 6 16 0 00 0 73 60 0 38 8 80 0 30 40 0 94 40 0 28 4 80 0 14 40 0 24 0 00 0 24 00 0 28 9 60 0 10 .1 32 0 95 05 94 05 30 00 H on g K on g 2 00 0 00 0 1 60 0 00 0 40 0 00 0 3 00 0 00 0 Fe st iv e, ca rn iv al or ot he r en te rt ai nm en t ar ­ tic le s, in cl ud in g co nj ur in g tri ck s an d no ve l ­ ty jo ke s No L 350/45 (d ) 10 .1 28 0: So ut h K or ea ; 10 .1 30 0: H on g K on g. (1 ) (2 ) (3 (4 (5 ) 6) (7 ) (8 ) (9 (1 0) 10 .1 32 5 S o u th K or ea 4 00 0 00 0 3 20 0 00 0 No L 350/46 80 0 00 0 4 50 0 00 0 95 07 10 00 95 07 20 90 95 07 30 00 95 07 90 00 Fi sh in g ro ds , fis h- ho ok s an d ot he r fis hi ng lin e ta ck le ,f ish la nd in g ne ts ,b ut te rf ly ne ts an d si m ila r ne ts ,d ec oy 'b ird s' (o th er th an th os e of he ad in g N o 92 08 or 97 05 )a nd sim ­ ila r hu nt in g or sh oo tin g re qu is ite s, ex cl ud ­ in g fis h- ho ok s, no ts he lle d B N L D K D G R E F IR L I P U K 32 0 00 0 14 7 20 0 77 7 60 0 60 80 0 18 8 80 0 56 9 60 0 28 80 0 48 0 00 0 48 00 0 57 9 20 0 Official Journal of the European Communities 12 . 12 . 87 12 . 12.87 Official Journal of the European Communities No L 350/47 ANNEX II PART 1 List of base products Combined Nomenclature code Description 2501 Salt (including table salt and denaturated salt) and pure sodium chloride, whether or not in aqueous solution , sea water 2501 00 31 For chemical transformation (separation of Na from CI) for the manufacture of other products (001 ) Other 2501 00 51 (a) Denaturated or for industrial uses (including refining) other than for the preser ­ vation or preparation of foodstuffs for human or animal consumption (001 ) 2501 00 91 Suitable for human consumption 2501 00 99 Other 2503 Sulphur of all kinds,, other than sublimed sulphur, precipitated sulphur and colloidal sulphur 2503 90 00 Other 2511 Natural barium sulphate (barytes); natural barium carbonate (witherite), whether or not calcined, other than barium oxide of heading No 2816 2511 20 00 Natural barium carbonate (witherite) 2513 Pumice stone ; emery ; natural corundum, natural garnet and other natural abrasives, whether or not heat-treated 2513 19 00 2513 29 00 Other 2516 Granite, porphyry, basalt , sandstone and other monumental or building stone , whether or not roughly trimmed or merely cut , by sawing or otherwise , into blocks or slabs of a rectangular (including square) shape Granite Merely cut , by sawing or otherwise, into blocks or slabs of a square or rectangular shape 2516 12 10 2516 22 10 251690 10 Of a thickness not exceeding 25 cm Sandstone Merely cut , by sawing or otherwise , into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Porphyry, syenite, lava , basalt , gneiss , trachyte and other similar hard rocks, merely cut , by sawing or otherwise, into blocks or slabs of a rectangular ( including square) shape, of a thickness not exceeding 25 cm 2518 Dolomite, whether or not calcined ; dolomite, roughly trimmed or merely cut , by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape ; agglomerated dolomite (including tarred dolomite) 2518 20 00 2518 30 00 Calcined dolomite Agglomerated dolomite (including tarred dolomite) 2526 Natural steatite , whether or not roughly trimmed or merely cut , by sawing or other ­ wise , into blocks or slabs of a rectangular (including square) shape ; talc 2526 20 00 Crushed or powdered No L 350/48 Official Journal of the European Communities 12 . 12 . 87 Combined Nomenclature code Description 2530 40 00 Mineral substances not elsewhere specified or included Natural micaceous iron oxides 2701 Coal ; briquettes, ovoids and similar solid fuels manufactured from coal 2701 11 10 2701 11 90 2701 12 10 2701 12 90 2701 19 00 Coal (ECSC) 2701 20 00 Other 2702 Lignite , whether or not agglomerated , excluding jet 2702 10 00 Lignite whether or not pulverized, but not agglomerated (ECSC) 2702 70 00 Agglomerated lignite (ECSC) 2704 Coke and semi-coke of coal , of lignite or of peat , whether or not agglomerated ; re ­ tort carbon 2704 00 19 2704 00 30 Coke and semi-coke of coal ; other (ECSC) Coke and semi-coke of lignite (ECSC) 2804 61 00 2804 69 00 Silicon 2805 Alkali or alkaline-earth metals ; rare-earth metals , sandium and yttrium , whether or not intermixed or interalloyed ; mercury 2805 1 1 00 2805 19 00 2805 21 00 2805 22 00 2805 30 10 2805 30 90 2805 40 10 Alkali metals Sodium Other Alkaline-earth metals Rare-earth metals , scandium and yttrium , whether or not intermixed or interalloyed Intermixtures or interalloys Other Mercury, in flasks of a net capacity of 34,5 kg (standard weight) of a fob value, per flask, not exceeding 224 ECU 2818 Aluminium oxide ( including artificial corundum ); aluminium hydroxide 2818 20 00 2818 30 00 Aluminium oxide Aluminium hydroxide 12 . 12 . 87 Official Journal of the European Communities No L 350/49 Combined Nomenclature code Description 2844 Radioactive chemical elements and radioactive isotopes (including the fissile and fertile chemical elements and isotopes) and their compounds ; mixtures and residues containing these products ex 2844 30 1 1 2844 30 19 ex 2844 30 51 Cermets , raw Uranium depleted in U 235 Cermets, raw 2845 Isotopes other than those of heading No 2844 ; compounds, inorganic or organic, of such isotopes, whether or not chemically defined 2845 10 00 2845 90 10 Heavy water (deuterium oxide) Deuterium and compounds of deuterium, hydrogen and compounds thereof, en ­ riched in deuterium, mixtures and solutions containing these products , in which the ratio of deuterium atoms to the normal hydrogen atoms exceeds 1 : 5 000 in number (Euratom) 2905 Acyclic alcohols and their halogenated , sulphonated, nitrated or nitrosated deriva ­ tives Polyhydric alcohols 2905 43 00 2905 44 1 1 2905 44 19 2905 44 91 2905 44 99 Mannitol (mannitol) ' Glucitol (sorbitol) 3201 Tanning extracts of vegetable origin ; tannins and their salts , ethers , esters and other derivatives 3201 20 00 3201 30 00 3201 90 10 ex 3201 90 90 Wattle extract Oak or chestnut extract Sumach extract, vallonia extract Other extracts of vegetable origin Other 3502 Albumins, albuminates and other albumin derivatives 3502 10 91 3502 10 99 3502 90 51 3502 90 59 3502 90 70 Egg albumin , dried (for example in sheets , scales, flakes, powder) Other (egg albumin) Milk albumin (lactalbumin), dried (for example in sheets , scales , flakes, powder) Other (milk albumin) Other 3505 Dextrins and other modified starches (for example pregelatinized or esterified starches); glues based on starches , or on dextrins or other modified starches 3505 10 10 3505 10 90 3505 20 10 3505 20 30 3505 20 50 3505 20 90 Dextrins Other starches 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile , paper, leather or like industries, not elsewhere specified or in ­ cluded 3809 10 10 3809 10 30 3809 10 50 3809 10 90 Prepared glazings and prepared dressings, with a basis of amylaceous substances, containing by weight of those substances No L 350/50 Official Journal of the European Communities 12 . 12 . 87 Combined Nomenclature code Description Leather of bovine or equine animals , without hair on , other than leather of heading No 4108 or 4109 Other bovine skin leather not further prepared than chrome-tanned , in the wet blue state Other not further prepared than tanned or pre-tanned Other, of veal Sheep or lamb skin leather, without wool on , other than leather of heading No 4108 or 4 1 09 Not further prepared than tanned or re-tanned 4104 4104 10 30 4104 22 10 4104 1091 ex 4104 21 00 ex 4104 22 90 ex 4104 29 00 4105 4105 11 91 4105 11 99 4105 12 10 4105 12 90 4105 19 10 4105 19 90 4106 4106 11 90 4106 12 00 4106 19 00 4107 4107 10 10 4107 21 00 4107 29 10 4107 90 10 4403 4403 10 10 Goat or kid skin leather, without hair on , other than leather of heading No 4108 or 4109 Not further prepared than tanned or re-tanned Leather of other animals , without hair on , other than leather of heading No 4108 or 4109 Not further prepared than tarined or re-tanned Wood in the rough , whether or not stripped of its bark or sapwood, or roughly squared Poles of coniferous wood, injected or otherwise impregnated to any degree, not less than 6 mm nor more than 18 mm in length and with a circumference at the butt end of more than 45 cm but not more than 90 cm Natural cork, raw or simply prepared ; waste cork, crushed, granulated or ground cork Pig iron and spiegeleisen in pigs, blocks or other primary forms Non-alloy pig iron containing by weight 0,5 % or less of phosphorus (ECSC) 4501 7201 7201 10 11 7201 10 19 7201 10 30 7201 10 90 7201 20 00 7201 30 90 7201 40 00 7202 7202 11 10 7202 1 1 90 7202 19 00 7202 21 10 7202 21 90 7202 29 00 7202 30 00 7202 41 10 7202 41 90 7202 49 00 Non-^alloy pig iron containing by weight more than 0,5 % of phosphorus (ECSC) Other (ECSC) Spiegeleisen (ECSC) Ferro-alloys Ferro-manganese  containing more than 2 % by weight of carbon Other Ferro-silicon 12 . 12 . 87 No L 350/51Official Journal of the European Communities Combined Nomenclature code Description Ferro-silico-chromium Other Ferro-phosphorus Other Iron and non-alloy steel in ingots or other primary forms (excluding iron of heading No 7203) Ingots and other primary forms (ECSC) Ingots and other primary forms (ECSC) Unwrought aluminium Aluminium waste and scrap Waste Other (including factory rejects) Unwrought lead Unwrought Other Unwrought zinc Zinc dust powders and flakes Tungsten (wolfram) and articles thereof, including waste and scrap Unwrought , waste and scrap 7202 50 00 7202 70 00 7202 80 00 7202 91 00 7202 92 00 7202 93 00 7202 99 1 1 7202 99 90 7206 7218 10 00 7224 10 00 7601 7602 7602 00 19 7801 7801 10 00 7801 91 00 7801 99 91 7801 99 99 7901 7903 . 8101 8101 1000 8101 91 10 8101 91 90 8102 8102 91 00 8102 91 90 8103 8103 10 10 8103 1090 8104 8104 11 00 8104 19 00 8107 8107 10 00 8108 8108 10 10 8108 1090 8109 8109 10 10 8109 10 90 8110 811000 II 811000 19 Molybdenum and articles thereof, including waste and scrap Unwrought, waste and scrap Tantalum and articles thereof, including waste and scrap Unwrought, waste and scrap Magnesium and articles thereof, including waste and scrap Unwrought , waste and scrap Cadmium and articles thereof, including waste and scrap Unwrought cadmium , waste and scrap Titanium and articles thereof, including waste'and scrap Unwrought titanium Waste and scrap Zirconium and articles thereof, including waste and scrap Unwrought zirconium Waste and scrap Antimony and articles thereof, including waste and scrap Unwrought antimony Waste and scrap No L 350/52 Official Journal of the European Communities 12 . 12 . 87 Combined Nomenclature code Description 8111 Manganese and articles thereof, including waste and scrap 8111 00 11 Unwrought manganese 8111 00 19 Waste and scrap 8112 Beryllium , chromium, germanium , vanadium, gallium , hafnium , indium , niobium I (columbium), rhenium and thallium , and articles of these metals , including waste and scrap 81122031 Chromium , other 8112 20 39 Germanium 8112 30 10 Unwrought, waste and scrap Vanadium 8112 40 11 Unwrought 811240 19 Waste and scrap 811291 10 Hafnium (celtium) unwrought ; waste and scrap Niobium (columbium) rhenium 811291 31 Unwrought 811291 39 Waste and scrap 8112 91 90 Gallium , indium, thallium , 8113 Cermets and articles thereof, including waste and scrap 8113 00 10 Unwrought, waste and scrap 12 . 12 . 87 Official Journal of the European Communities No L 350/53 PART 2 List of products, originating in countries to which preferences are not granted ROMANIA Combined Nomenclature code Description 2824 10 00 2824 20 00 2824 90 00 Lead oxides, red lead and orange lead 2849 10 00 Carbides, whether or not chemically defined  Of calcium 2907 1 1 00 Phenol (hydroxybenzene) and its salts 2912 41 00 Vanillin (4-hydroxy-3-methoxybenzaldehyde) 2914 11 00 Acetone 2917 35 00 Phthalic anhydride 2926 10 00 Acrylonitrile 2936 25 00 2936 29 30 ¢Vitamins B6 and H and their derivatives 2936 26 00 Vitamin B | 2 and its derivatives 2941 10 00 Penicillins and their derivatives with a penicillanic acid structure ; salts thereof 3605 00 00 Matches , other than pyrotechnic articles of heading No 3604 3902 10 10 3902 10 90 Polypropylene , in primary forms 3915 1000 3915 90 11 Waste, parings and scrap, of polymers of ethylene and polymers of propylene 3916 1000 391690 51 Monofilament, rods, sticks and profile shapes of polymers of ethylene and of poly ­ mers of propylene 3917 21 10 3917 22 10 ^ 3917 3231 3917 32 39 3917 39 15 Tubes, pipes and hoses, rigid  Of polymers of ethylene Seamless and cut to a length exceeding the maximum cross-sectional dimen ­ sion , whether or not surface-worked , but not otherwise worked ^  Of polymers of ethylene Other : Of addition polymerization products 3919 10 59 3919 90 50 Self-adhesive plates, sheets , film foil , tape, strip and other flat shapes, of plastics , whether or not in rolls  In rolls of a width not exceeding 20 cm Other Of addition polymerization products Other  Other Other Of addition polymerization products 3920 10 11 Other plates, sheets , film , foil and strip of plastics, non:cellular and not reinforced laminated supported or similarly combined with other materials  Of polymers of ethylene Of a thickness not exceeding 0,10 mm and of a specific gravity of Less than 0,94 No L 350/54 Official Journal of the European Communities 12 . 12 . 87 Combined Nomenclature code Description \ 3920 10 19 0,94 or more 3920 10 90 Of a thickness exceeding 0,10 mm 3920 20 10  Of polymers of propylene Of a thickness of less than 0,05 mm 3920 20 50 Of a thickness of 0,05 mm to 0,10 mm 3920 20 90 Of a thickness exceeding 0,10 mm Other plates , sheets , film , foil and strip, of plastics  Cellular Of other plastics 3921 90 60  Other 3921 90 90 Of addition polymerization products 3912 11 00 Cellulose and its chemical derivatives, not elsewhere specified or included, in pri ­ mary forms  Cellulose acetates Non-plasticized 3912 12 00 Plasticized 3912 20 11  Cellulose nitrates (including collodions) Non-plasticized Collodions and celloidin 3912 20 19 Other ' 3912 20 90 Plasticized cellulose ethers 3912 31 00  Carboxymethyl cellulose and its salts 3912 39 10 Ethylcellulose  Other 3912 39 90 Other 3914 00 00 Ion-exchangers based on polymers of heading Nos 3901 to 3913 , in primary forms 39159091 Waste, parings and scrap, of plastics  Other Of cellulose and its chemical derivatives ex 3916 90 90 Monofilament, rods, sticks and profile shapes  Of other plastics Other ex 3917 29 19 Artificial guts of hardened protein or of cellulose materials  Of other plastics Seamless and cut to a length exceeding the maximum cross-sectional dimen ­ sion , whether or not surface-worked but not otherwise worked 3917 32 51 Other tubes , pipes and hoses  Other, not reinforced or otherwise combined with other materials , without fittings Seamless and cut to a length exceeding the maximum cross-sectional dimen ­ sion , whether or not surface-worked but not otherwise worked Other 3917 39 19  Of addition polymerization products 3919 10 10 Adhesive strips , the coating of which consists of unvulcanized natural or synthetic rubber 3919 10 90 Other Other 3919 90 90 Other  Other r Other 3920 72 00 Other plates, sheets , film , foil and strip, of plastics , non-cellular and not reinforced , laminated , supported or similarly combined with other materials 12 . 12 . 87 Official Journal of the European Communities No L 350/55 Combined Nomenclature code Description  Of cellulose or its chemical derivatives Of vulcanized fibre 3920 73 10 Film in rolls or in strips for cinematography or photography 3920 73 50 Sheets , film or strip , coiled or not, of a thickness of less than 0,75 mm 3920 73 90 Other 3920 79 00 Of other cellulose derivatives 3921 90 90 Other plates , sheets , film , foil and strip, of plastics  Other Other 4202 29 00 Handbags , whether or not with shoulder strap, including those without handle  Other 4410 10 10 Particle board and similar board of wood or other ligneous materials  Of wood Unworked or not further worked than sanded 4410 10 30 Surfaced with high pressure decorative laminates 4410 10 50 Surfaced with melamine resin impregnated paper 4410 10 90 Other 4410 90 10  Of other ligneous materials Flaxboard 4410 90 90 Other 6406 10 11 Parts of footwear  Uppers and parts thereof  Of leather Uppers 6406 10 19 Parts of uppers 6406 10 90 Of other materials 6406 20 10  Outer soles and heels , of rubber or plastics Of rubber 6406 20 90 ' Of plastics 6406 91 00 Of wood 6406 99 30 Assemblies of uppers affixed to inner soles or to other sole components , but without outer soles 6406 99 50II 6406 99 90 I 7004 10 91 I 7004 10 93II 7004 90 50 Drawn glass and blown glass , in sheets  Other glass Antique glass 7004 90 70 Horticultural sheet glass 7004 90 91 Other of a thickness not exceeding 2,5 mm 7004 90 93 Exceeding 2,5 mm but not exceeding 3,5 mm 7004 90 95 Exceeding 3,5 mm but not exceeding 4,5 mm 7004 90 99 Exceeding 4,5 mm 7010 90 10 Preserving jars (sterilizing jars) 7013 Glass of a kind used for table, kitchen , toilet, office,indoor decoration or similar purposes (other than of heading No 7010 or 7018) 7303 00 10 Tubes and pipes of a kind used in pressure systems 7303 00 90 Other No L 350/56 Official Journal of the European Communities 12 . 12 . 87 Combined Nomenclature code Description 7307 Tube or pipe fittings (for example couplings, elbows, sleeves), of iron or steel 7310 10 00 Tanks, casks, drums, cans, ooxes andsimilar containers of iron or steel  Of a capacity of 50 litres or more 7325 10 10 Other cast articles of iron or steel  Of non-malleable cast iron For sewage, water, etc . systems Other Grinding balls and similar articles for mills  Of malleable cast iron Other 7325 10 90 7325 91 00 7325 99 10 7325 99 90 7326 1 1 00 7326 19 10 7326 19 90 7326 20 30 7326 20 50 7326 20 90 7326 90 10 Grinding balls and similar articles for mills Open-die forged Other  Articles of iron or steel wire For use in civil aircraft Small cages and aviaries Wire baskets Other  Other For use in civil aircraft Snuff boxes, cigarette cases, cosmetic and powder- boxes and cases, and similar pocket articles Ladders and steps Pallets and similar platforms for handling goods Reels for cables, piping and the like Other articles of iron or steel Open-die forged Closed-die forged Other 7326 90 30 ex 7326 90 40 7326 90 50 7326 90 91 7326 90 93 7326 90 99 7407 10 00 7407 21 10 ex 7407 21 90 ex 7407 22 10 ex 7407 22 90 ex 7407 29 00 Copper bars, rods and profiles  Of refined copper Of copper-zinc base alloys (brass) Bars and rods Profiles', excluding hollow profiles Of copper-nickel base alloys (cupro-nickel ), excluding hollow profiles Of copper-nickel zinc base alloys (nickel silver), excluding hollow profiles Other, excluding hollow profiles Copper wire  Of refined copper Of which the maximum cross-sectional dimension exceeds 6 mm  Of copper Of copper-zinc base alloys (brass) ' Of copper-nickel base alloys (cupro-nickel) Of copper-nickel-zinc base alloys (nickel-silver) Of copper-tin base alloys (bronze) Other 7408 1 1 00 7408 19 10 7408 19 11 7408 21 00 7408 22 10 7408 22 90 7408 29 10 7408 29 90 12 . 12 . 87 Official Journal of the European Communities No L 350/57 Combined Nomenclature code Description 7606 Aluminium plates , sheets and strip, of a thickness exceeding 0,2 mm 8304 00 00 Filing cabinets , card-index cabinets , paper trays, paper rests , pen trays, office-stamp stands and similar office or desk equipment, of base metal , other than office furni ­ ture of heading No 9403 8306 21 00 Statuettes or other garments 8306 29 00  Plated with precious metal  Other 8480 30 90 Other moulding patterns 8482 10 90 Ball bearings  Other 8482 20 00 Tapered roller bearings , including cone and tapered roller assemblies 8482 30 00 Spherical roller bearings 8482 40 00 Needle roller bearings 8482 50 00 Other cylindrical roller bearings 8482 80 00 Other, including combined ball roller bearings 8482 91 10 Tapered rollers 8482 91 90 Other / 8482 99 00 Other 8544 11 10 Winding wire  Of copper Varnished 8544 1 1 90 -J-  Other 8544 19 10  Other . Varnished 8544 19 90   Other 8544 20 10 Co-axial cable and other co-axial electric conductors ready for connectors to be fit ­ ted or already provided with connectors 8544 20 91 Other  For high frequency 8544 20 99  Other 8544 30 90 Ignition wiring sets and other of a .kind used in vehicles, aircraft or ships  Other 8544 41 00 Other electric conductors, for a voltage not exceeding 80 V  Fitted with connectors 8544 49 10 Insulated with plastic material 8544 49 90 Insulated with other materials , 8544 51 00 Other electric conductors for a voltage exceeding 80 V but not exceeding 1 000 V  Fitted with connectors 8544 59 10 With individual conductor wires of a diameter exceeding 0,5 1 mm 8544 59 91 Insulated with rubber or other elastomers including cross-linked materials 8544 59 93 Insulated with other plastic material 8544 59 99 Insulated with other materials 8544 60 1 1 . Insulated with rubber or other elastomers including cross-linked materials 8544 60 13 Insulated with other plastic material 8544 60 19 Insulated with other materials 8544 60 91 \ 8544 60 93 8544 60 99 No L 350/58 Official Journal of the European Communities 12 . 12 . 87 Combined Nomenclature code Description 8712 00 90 Bicycles and other cycles not motorized Other J 8714 20 00 Parts and accessories of vehicles of heading Nos 871 1 to 8713  Of invalid carriages 871491 10 Frames 871491 30 Front forks 871491 90 Parts 871492 10 Rims 8714 92 90 Spokes 871493 10 Hubs without free-wheel or braking device 8714 93 90 Free-wheel sprocket-wheels 871494 10 Coaster braking hubs and hub brakes 8714 94 30 Other brakes / 8714 94 90 Parts 8714 95 00 Saddles 871496 10 Pedals 8714 96 30 Crank-gear 8714 96 90 Parts 871499 10 Handlebars 8714 99 30 Luggage carriers 8714 99 50 Derailleur gears 8714 99 90 Other parts 9401 20 00 Seats of a kind used for motor vehicles 9401 30 10 Swivel seats with variable height adjustment upholstered with backrest and fitted with castors or glides 9401 30 90 Other 9401 40 00 Seats , other than garden seats or camping equipment 9401 50 00 Seats of carre, osier, bamboo or similar materials 9401 61 00 Other seats , with wooden frames, upholstered 9401 69 00 Other 9401 71 00 Other seats , with metal frames, upholstered 9401 79 00 Other 9401 80 00 Other seats 9401 90 90 Parts , other 9617 00 11 Vacuum flasks and other vacuum vessels , complete with cases, having a capacity not exceeding 0,75 litre 9617 00 19 Exceeding 0,75 litre 9617 00 90 Parts (other than glass inners) 12 . 12 . 87 Official Journal of the European Communities No L 350/59 CHINA Combined Nomenclature code Description , 7606 11 10 7606 11 91 7606 1 1 93 7606 1 1 99 7606 12 10 7606 12 91 7606 12 93 7606 12 99 7606 91 00 7606 92 00 . Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm  Rectangular (including square) Of aluminium, not alloyed Painted, varnished or plastic-coated Other, of a thickness of less than 3 mm Not less than 3 mm but less than 6 mm Not lessthan 6 mm Of aluminium alloys Painted, varnished, or plastic coated Other of a thickness of less than 3 mm Not less than 3 mm but less than 6 mm Not less than 6 mm Other, of aluminium, not alloyed Of aluminium alloys SOUTH KOREA Combined - , Nomenclature code Description 6912 00 30 8215 99 10 Ceramic tableware, kitchenware, other household articles and toilet articles of stone ­ ware Spoons, forks, ladles, skimmers, cake-servers, fish-knives, sugar tongs and similar kitchen or tableware  Other  Of stainless steel HONG KONG Combined Nomenclature code Description 8513 10 00 8513 90 00 Portable electric lamps designed to function by their own source of energy (for ex ­ ample, dry batteries, accumulators, magnetos) other than lighting equipment of heading No 8512 9502 Dolls representing only human beings 9504 10 00 Articles for funfair, table or parlour games, including pin-tables, billiards, special tables for casino games and automatic bowling all.ey equipment No L 350/60 Official Journal of the European Communities 12 . 12 . 87 PART 3 List of products subject to reference bases corresponding to 1 % Combined Nomenclature code Description ex 2903 19 00 Hexachloroethane ex 2904 20 90 5-tert-butyl-2,4,6-trinitro-m-xylene (musc-xylene) ex 2915 90 00 Dodecyl acid 2921 42 10 . 2921 42 90 Halogenated, sulphonated , nitrated and nitrosated derivatives and their salts 2922 1 1 00 2922 12 00 2922 13 00 ex 2922 50 00 Monoethane, diethanolamine and thriethanolamine and their salts D-p-hydroxyphenyl-glysine ex 2924 29 99 Other cyclic amides (naphthols) 2926 10 00 Acrylinitril 2936 25 00 2936 29 30 Vitamin B6 and its derivatives Vitamin H and its derivatives 3102 10 90 3102 21 00 3102 29 00 3102 30 00 3102 40 00 3102 50 90 3102 60 00 3102 70 00 3102 80 00 3102 90 00 Other mineral or chemical fertilizers , nitrogenous 3204 1 1 00 3204 12 00 3204 13 00 3204 ' 14 00 3204 15 00 3204 16 00 * 3204 17 00 3204 19 00 Synthetic organic colouring matter and preparations based thereon , as specified in note 3 to this chapter ex 3207 20 90 Other vitrifiable enamels and glazes , and similar preparations  Other  Borosilicate of lead 3919 10 59 3919 90 50 Self-adhesive plates , sheets , film , foil , tape , strip and other flat shapes , of plastics , whether or not in rolls  In rolls of a width not exceeding 20 cm Other ^ /  Of addition polymerization products Other , , 3920 20 10 3920 20 50 3920 20 90  Other Other Of condensation or rearrangement polymerization products , whether or not chemically modified Other 3921 19 00 3921 90 60 Other plates, sheets , film , foil and strip, of plastics .  Cellular Of other plastics  Other Of addition polymerization products 12 . 12 . 87 Official Journal of the European Communities No L 350/61 Combined Nomenclature code Description 6704 1 1 00 6704 19 00 6704 20 00 6704 90 00 Wigs , false beards, eyebrows and eyelashes, switches and the like, of human or ani ­ mal hair or of textile materials , articles of human hair not elsewhere specified or in ­ cluded  Of synthetic textile materials Complete wigs Other Of human hair  Of other materials 6705 10 00 7010 90 10 Preserving jars (sterilizing jars) 7113 11 00 7113 19 00 Articles of jewellery and parts of thereof; of precious metal or of metal clad with precious metal  Of precious metal whether of not plated or clad with precious metal Of silver, whethei^or not plated or clad with other precious metal Of other precious metal , whether or not plated or clad with precious metal 7409 Copper plates , sheets and strip, of a thickness exceeding 0,15 mm 7606 Aluminium plates , sheets and Strip, of a thickness exceeding 0,2 mm ex 8473 10 00 8473 29 00 8473 30 00 8473 40 00 Parts and accessories of the machines of heading No 8470 &gt; i.  Other Parts and accessories of the machines of heading No 8471 Parts and accessories of the machines of heading No 8472 8504 40 50 8504 40 93 8504 40 99 Polycrystalline semiconductors Accumulator charges Static converters Other Other Other 8506 Primary cells and primary batteries 8525 30 10 8525 30 91 8525 30 99 Television cameras with three or more camera tubes  Television cameras Other ; ¢; Other ' No L 350/62 Official Journal of the European Communities 12 . 12 . 87 Combined Nomenclature code Description 8533 10 00 Fixed carbon resistors , composition or film types 8533 21 00  Other fixed resistors For a power handling capacity not exceeding 20 W 8533 29 00 Other 8533 31 00  Wirewound variable resistors including rheostats and potentiometers For a power handling capacity not exceeding 20 W 8533 39 00 Other 8533 40 10  Other variable resistors , including rheostats and potentiometers  For a power handling capacity not exceeding 20 W 8533 40 90 Other 8533 90 00  Parts 8534 Printed circuits 8535 10 00  Fuses 8535 21 00  Automatic circuit breakers For a voltage of less than 72,5 kV 8535 29 00 Other 8535 30 10  Isolating switches and make-and-break switches For a voltage of less than 72,5 kV 8535 30 90 Other 8535 90 00 Other 8536 10 00 ¢  Fuses 8536 20 10  Automatic circuit breakers . ' For a current not exceeding 63 A 8536 20 90 For a current exceeding 63 A 8536 30 10  Other apparatus for protecting electrical circuits For a current not exceeding 16 A ( 8536 30 30 For a current exceeding 16 A but not exceeding 125 A 8536 30 90 For a current exceeding 125 A \  Relays 8536 41 10 For a voltage not exceeding 60 V For a current not exceeding 2 A 8536 41 90 For a current exceeding 2 A 8536 49 00 Other 8536 50 00  Other switches 8536 61 10 Edison lamp-holders 8536 61 90 Other 8536 69 00 Other 8536 90 1 1  Other electrical apparatus for switching or protecting electrical circuits or for making connections to or in electrical circuits for a voltage not exceeding 1 000 V Connections and contact elements for wire and cables : For co-axial cables 8536 90 19 Other 8536 90 90 Other 8537 10 10 Numerical control panels with built-in automatic data-processing machines 8537 10 91 Programmable memory controllers 8537 10 99 Other 8537 20 10 Numerical control panels with built-in automatic data-processing machine 8537 20 91 Other Exceeding 1 000 V but not exceeding 72,5 kV 8537 20 99 Exceeding 72,5 kV 12 . 12 . 87 Official Journal of the European Communities No L 350/63 Combined Nomenclature code Description 8538 10 00 Boards, panels , consoles, desks, cabinets and other bases for the goods of heading No 8535 , 8536 or 8537 8538 90 10 Electronic assemblies 8538 90 90 Other 8540 12 90  Cathode-ray television picture tubes, including video monitor cathode-ray tubes Black and white or other monochrome With a diagonal measurement of the screen exceeding 52 cm 8540 20 10 Television camera tubes, image converters and intensifiers \ Other photo-cathode tubes  Television camera tubes 8540 20 30  Image converters or intensifiers 8540 20 90  Other photo-cathode tubes 8540 40 91 8540 40 93 8540 40 99 Other 8540 41 00 Magnetrons 8540 42 00 Klystrons 8540 49 00 Other 8540 81 00 Other valves and tubes  Receivers or amplifier valves and tubes 8540 89 00 Other display tubes 8544 11 10 Winding wire  Of copper Varnished 8544 1 1 90 Other 8544 19 10  Other 8544 19 90 Varnished  Other 8544 20 10 Co-axial cable and other co-axial electric conductors,. ready for connectors to be fit ­ ted or already provided with connectors 8544 20 91 Other For high frequency 8544 20 99 Other 8544 30 90 Other ignition wiring sets and other wiring sets of a kind used in vehicles, aircrafts or ships 8544 41 00 Other electric conductors , for a voltage not exceeding 80 V  Fitted with connectors 8544 49 10  Insulated with plastic material 8544 49 90  Insulated with other materials 8544 51 00 Other electric conductors , for a voltage exceeding 80 V but not exceeding 1 000 y  Fitted with connectors 8544 59 10 With individual conductor wires of a diameter exceeding 0,51 mm 8544 59 91 Other Insulated with rubber or other elastomers , including cross-linked materials 8544 59 93 Insulated with other plastic material 8544 59 99 Insulated with other materials 8544 60 1 1 Other electric conductors , for a voltage exceeding 1 000 V with copper conductors insulated with rubber or other elastomers, including cross-linked materials 8544 60 13 Insulated with other plastic material 8544 60 19 Insulated with other materials 9113 10 10 9401 20 00 Seats (other than those of heading No 9402), whether or not convertible into beds , 9401 30 10 and parts thereof, other than those for use in civil aircraft 940130 90 l 9401 40 00 \ 9401 50 00 \ 9401 61 00 9401 69 00 9401 71 00 9401 79 00 9401 80 00 9401 90 90 No L 350/64 Official Journal of the European Communities 12 . 12 . 87 ANNEX III List of developing countries and territories enjoying generalized tariff preferences (') A. INDEPENDENT COUNTRIES . 048 Yugoslavia 370 Madagascar 604 Lebanon 066 Romania 373 Mauritius 608 Syria 204 Morocco 375 Comoros ( 2) 612 Iraq 208 Algeria 378 Zambia 616 Iran 212 Tunisia 382 Zimbabwe 628 Jordan 216 Libya 386 Malawi ( 2) 623 Saudi Arabia 220 Egypt 391 Botswana (2) 636 Kuwait 224 Sudan (2) 393 Swaziland 640 Bahrain 228 Mauritania (2 ) 395 Lesotho (2 ) 644 Qatar 232 Mali (2) 412 Mexico 647 United Arab Emirates 236 Burkina Faso (2) 416 Guatemala 649 Oman 240 Niger (2) 421 Belize 652 North Yemen ( 2) 244 Chad (2) 424 Honduras 656 South Yemen (2 ) 247 Republic of Cape Verde ( 2) 428 El Salvador 660 Afghanistan (2) 248 Senegal 432 Nicaragua ,662 Pakistan 252 Gambia (,2) ' 436 Costa Rica 664 India 257 Guinea Bissau (2) 442 Panama 666 Bangladesh ( 2) 260 Guinea (2) 448 Cuba' 667 Maldives (2) 264 Sierra Leone (2) 449 St Christopher and Nevis 669 Sri Lanka 268 Liberia 452 Haiti ( 2) 672 Nepal (2) 272 Ivory Coast 453 Bahamas 675 Bhutan (2) 276 Ghana 456 Dominican Republic 676 Burma 280 Togo (2) 459 Antigua and Barbuda 680 Thailand 284 Benin ( 2) 460 Dominica 684 Laos (2) 288 Nigeria 464 Jamaica 690 Vietnam 302 Cameroon 465 St Lucia 696 Kampuchea (Cambodia) 306 Central African Republic (2). 467 St Vincent 700 Indonesia 310 Equatorial Guinea ( 2) 469 Barbados , 701 Malaysia 311 Sao Tome and Principe (2 ) 472 Trinidad and Tobago 703 Brunei Darussalam 314 Gabon 473 Grenada 706 Singapore 318 Congo 480 Colombia 708 Philippines 322 Zaire 484 Venezuela 720 China 324 Rwanda (2) 488 Guyana 728 South Korea 328 Burundi ( 2) 492 Suriname 801 Papua New Guinea 330 Angola 500 Ecuador 803 Nauru 334 Ethiopia (2) 504 Peru 806 Solomon Islands 338 Djibouti ( 2) 508 Brazil 807 Tuvalu (2) 342 Somalia (2) 512 Chile 812 Kiribati (2) 346 Kenya 516 Bolivia 815 Fiji 350 Uganda (2 ) 520 Paraguay 816 Vanuatu 352 Tanzania (2) 524 Uruguay 817 Tonga (2) 355 Seychelles and dependencies (2) 528 Argentina 819 Western Samoa (2) 366 Mozambique 600 Cyprus (') The code number preceding the name of each beneficiary country or territory is that given in ' Geonomenclature ' ( Regulation ( EEC) No 3639/86 (OJ No L 336 , 29 . 1 1 . 1986 , p. 46)). (2 ) This country is also included in Annex IV. 12 . 12 . 87 Official Journal of the European Communities No L 350/65 B. COUNTRIES AND TERRITORIES dependent or administered , or for whose external relations Member States of the Community or third countries are wholly or partly responsible 044 Gibraltar 329 St Helena and St Helena dependencies 357 British Indian Ocean Territory 377 Mayotte, v 406 Greenland (') 413 Bermuda 446 Anguilla 454 Turks and Caicos Islands 455 West Indies 457 Virgin Islands of the United States 461 British Virgin Islands and Montserrat 463 Cayman Islands 474 Aruba 476 Netherlands Antilles 529 Falkland Islands and Falkland dependencies 740 Hong Kong 743 Macao 802 Australian Oceania (Christmas Island, Cocos ( Keeling) Islands , Heard Island and McDonald Islands , Norfolk Island) 808 American Oceania (2) 809 New Caledonia and dependencies 811 Wallis and Futuna Islands 8 1 3 Pitcairn 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 822 French Polynesia 890 Polar regions (French Southern and Antarctic Territories , Australian Antarctic Territories, British Antarctic Territories) Note : The above lists may be amended subsequently to take account of changes in the international status of countries or territories . (') As from the entry into force of the Treaty, signed in Brussels on 13 March 1984, amending the Treaties establishing the European Communities with regard to Greenland or of interim measures agreed in the Council . (2) American Oceania includes : Guam, American Samoa (including Swain 's Island), Midway Islands , Johnston and Sand Islands, Wake Island and the Trust Territory of the Pacific Islands (the Caroline , Marianas and Marshall Islands). No L 350/66 Official Journal of the European Communities 12 . 12 . 87 ANNEX IV List of least-developed developing countries 224 Sudan 350 Uganda 228 Mauritania 352 Tanzania 232 Mali 355 Seychelles and dependencies 236 Burkina Faso 375 Comoros 240 Niger 386 Malawi 244 Chad 391 Botswana 247 Republic of Cape Verde 395 Lesotho 252 Gambia 452 Haiti 257 Guinea Bissau 652 North Yemen 260 Guinea 656 South Yemen 264 Sierra Leone 660 Afghanistan 280 Togo 666 Bangladesh 284 Benin 667 Maldives 306 Central African Republic 672 Nepal 310 Equatorial Guinea 675 Bhutan 311 Sao Tome and Principe 684 Laos 324 Rwanda ' 807 Tuvalu 328 Burundi 812 Kiribati 334 Ethiopia 817 Tonga ' 338 Djibouti 819 Western Samoa 342 Somalia